Exhibit 10.1(h)

 

EIGHTH AMENDMENT

 

THIS EIGHTH AMENDMENT (this “Eighth Amendment”), dated as of September 3, 2003,
is entered into by and among LOUISIANA-PACIFIC CORPORATION, a Delaware
corporation (the “Borrower”), BANK OF AMERICA, N.A., as agent for the Lenders
(the “Administrative Agent”) and those financial institutions parties to the
Credit Agreement as defined below (collectively, the “Lenders”) signatory
hereto.

 

RECITALS

 


A.                                   THE BORROWER, THE LENDERS AND THE
ADMINISTRATIVE AGENT ARE PARTIES TO A CREDIT AGREEMENT DATED AS OF NOVEMBER 15,
2001 (AS AMENDED OR MODIFIED FROM TIME TO TIME, THE “CREDIT AGREEMENT”),
PURSUANT TO WHICH THE ADMINISTRATIVE AGENT AND THE LENDERS HAVE EXTENDED CERTAIN
CREDIT FACILITIES TO THE BORROWER.


 


B.                                     THE BORROWER HAS ASKED THE LENDERS TO
REDUCE THE AGGREGATE COMMITMENTS, RELEASE CERTAIN COLLATERAL AND TO OTHERWISE
AMEND THE CREDIT AGREEMENT IN CERTAIN RESPECTS, AND SUBJECT TO THE TERMS AND
CONDITIONS OF THIS EIGHTH AMENDMENT, THE LENDERS HAVE AGREED TO DO SO.

 

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereby agree as follows:

 


1.                                       DEFINED TERMS.  UNLESS OTHERWISE
DEFINED HEREIN, CAPITALIZED TERMS USED HEREIN SHALL HAVE THE MEANINGS ASSIGNED
TO THEM IN THE CREDIT AGREEMENT (AS AMENDED HEREBY).


 


2.                                       AMENDMENT TO CREDIT AGREEMENT.


 

(A)                                  THE CREDIT AGREEMENT (EXCLUSIVE OF
SCHEDULES AND EXHIBITS) IS HEREBY AMENDED TO READ AS SHOWN ON THE VERSION OF THE
CREDIT AGREEMENT ATTACHED HERETO AS ATTACHMENT A.

 

(B)                                 ALL SCHEDULES AND EXHIBITS TO THE CREDIT
AGREEMENT ARE HEREBY AMENDED AND RESTATED AS ATTACHED HERETO AND, IF NOT SO
AMENDED AND RESTATED, ARE HEREBY DELETED.  IN CONNECTION WITH THE AMENDMENT AND
RESTATEMENT OF SCHEDULE 2.01 TO THE CREDIT AGREEMENT, THE LENDERS HEREBY WAIVE
ANY NOTICE OF REDUCTION IN COMMITMENT REQUIRED BY THE CREDIT AGREEMENT.

 


3.                                       RELEASE OF COLLATERAL.  ON THE
EFFECTIVE DATE, THE ADMINISTRATIVE AGENT WILL EXECUTE AND DELIVER TO THE
BORROWER SUCH RELEASES, RECONVEYANCES, TERMINATION STATEMENTS OR OTHER DOCUMENTS
(“RELEASE DOCUMENTS”) AS MAY BE REQUIRED TO RELEASE THE LIEN OF THE
ADMINISTRATIVE AGENT (FOR THE BENEFIT OF THE LENDERS) ON ALL COLLATERAL (AS SUCH
TERM IS USED IN THE CREDIT AGREEMENT PRIOR TO ITS AMENDMENT HEREBY)

 

--------------------------------------------------------------------------------


 


EXCEPT FOR SUCH RESTRICTED CASH COLLATERAL AS MAY BE REQUIRED TO CAUSE THE
COLLATERAL VALUE OF THE BORROWING BASE TO BE NOT LESS THAN THE TOTAL
OUTSTANDINGS AS OF THE EFFECTIVE DATE (THE “RETAINED CASH COLLATERAL”).  AS OF
THE EFFECTIVE DATE, ALL COLLATERAL DOCUMENTS RELATING TO ANY COLLATERAL OTHER
THAN THE RETAINED CASH COLLATERAL ARE HEREBY TERMINATED AND ANY SECURITY
INTERESTS GRANTED THEREUNDER ARE HEREBY RELEASED (EXCEPT FOR SECURITY INTERESTS
IN THE RETAINED CASH COLLATERAL).  THE LENDERS HEREBY CONSENT TO SUCH
TERMINATION AND RELEASE.  ON THE FIRST (1ST ) BUSINESS DAY FOLLOWING THE
EFFECTIVE DATE, THE ADMINISTRATIVE AGENT WILL REMIT TO THE BORROWER THE AMOUNT
OF RESTRICTED CASH COLLATERAL IN EXCESS OF THE RETAINED CASH COLLATERAL.


 


4.                                       WAIVER.  LENDERS HEREBY WAIVE ANY
DEFAULT OR EVENT OF DEFAULT OCCURRING PRIOR TO THE EFFECTIVE DATE WHICH WOULD
NOT CONSTITUTE A DEFAULT OR EVENT OF DEFAULT UNDER THE CREDIT AGREEMENT AS
RESTATED PURSUANT TO THIS EIGHTH AMENDMENT (THE “RESTATED CREDIT AGREEMENT”) HAD
IT BEEN IN EFFECT AT THE TIME OF THE OCCURRENCE OF SUCH DEFAULT OR EVENT OF
DEFAULT.  IN ADDITION, THE LENDERS HEREBY WAIVE ANY DEFAULT OR EVENT OF DEFAULT
ARISING UNDER SECTION 8.01(D) OF THE CREDIT AGREEMENT TO THE EXTENT THAT THE
REPRESENTATION, WARRANTY OR CERTIFICATION WHICH IS THE SUBJECT OF SUCH DEFAULT
OR EVENT OF DEFAULT IS MADE WITH RESPECT TO A COVENANT, TERM AGREEMENT OR
PROVISION OF THE CREDIT AGREEMENT WHICH WAS APPLICABLE UNDER THE CREDIT
AGREEMENT PRIOR TO ITS RESTATEMENT IN THE RESTATED CREDIT AGREEMENT BUT WHICH IS
NOT APPLICABLE UNDER THE RESTATED CREDIT AGREEMENT.  EXCEPT AS SET FORTH IN THE
IMMEDIATELY PRECEDING SENTENCE, NOTHING CONTAINED HEREIN SHALL BE DEEMED A
WAIVER OF (OR OTHERWISE AFFECT THE ADMINISTRATIVE AGENT’S OR THE LENDERS’
ABILITY TO ENFORCE) ANY DEFAULT OR EVENT OF DEFAULT UNDER THE RESTATED CREDIT
AGREEMENT, WHETHER ARISING BEFORE OR AFTER THE EFFECTIVE DATE.


 


5.                                       REPRESENTATIONS AND WARRANTIES.  THE
BORROWER HEREBY REPRESENTS AND WARRANTS, AS OF THE EFFECTIVE DATE (AS DEFINED IN
SECTION 7 BELOW), TO THE ADMINISTRATIVE AGENT AND EACH OF THE LENDERS AS
FOLLOWS:


 

(A)                                  NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING.

 

(B)                                 THE EXECUTION, DELIVERY AND PERFORMANCE BY
THE BORROWER OF THIS EIGHTH AMENDMENT HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE AND OTHER ACTION AND DO NOT AND WILL NOT REQUIRE ANY REGISTRATION
WITH, CONSENT OR APPROVAL OF, NOTICE TO OR ACTION BY, ANY PERSON (INCLUDING ANY
GOVERNMENTAL AUTHORITY) IN ORDER TO BE EFFECTIVE AND ENFORCEABLE.  THE CREDIT
AGREEMENT AS AMENDED BY THIS EIGHTH AMENDMENT CONSTITUTES A LEGAL, VALID AND
BINDING OBLIGATION OF THE BORROWER, ENFORCEABLE AGAINST THE BORROWER IN
ACCORDANCE WITH ITS RESPECTIVE TERMS, WITHOUT DEFENSE, COUNTERCLAIM OR OFFSET
EXCEPT AS SUCH ENFORCEMENT MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION OR OTHER SIMILAR LAWS RELATING TO OR LIMITING CREDITORS’ RIGHTS
GENERALLY OR BY EQUITABLE PRINCIPLES RELATING TO ENFORCEABILITY WHETHER
ENFORCEMENT IS SOUGHT IN A PROCEEDING AT LAW OR IN EQUITY.

 

(C)                                  AFTER GIVING EFFECT TO THIS EIGHTH
AMENDMENT, ALL REPRESENTATIONS AND WARRANTIES MADE BY IT CONTAINED IN THE CREDIT
AGREEMENT ARE TRUE AND

 

2

--------------------------------------------------------------------------------


 

CORRECT AS THOUGH MADE ON AND AS OF THE EFFECTIVE DATE (EXCEPT TO THE EXTENT
SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY RELATE TO AN EARLIER DATE, IN
WHICH CASE THEY WERE TRUE AND CORRECT AS OF SUCH EARLIER DATE).

 

(D)                                 IT IS ENTERING INTO THIS EIGHTH AMENDMENT ON
THE BASIS OF ITS OWN INVESTIGATION AND FOR ITS OWN REASONS, WITHOUT RELIANCE
UPON THE ADMINISTRATIVE AGENT, ANY LENDER (EXCEPT FOR PERFORMANCE OF THE TERMS
HEREOF APPLICABLE TO THEM) OR ANY OTHER PERSON.

 


6.                                       AMENDMENT FEE.  IN CONSIDERATION OF THE
EXECUTION OF THIS EIGHTH AMENDMENT, THE BORROWER AGREES TO PAY, AS A CONDITION
TO THE EFFECTIVENESS OF THIS EIGHTH AMENDMENT, TO THE ADMINISTRATIVE AGENT (I)
FOR THE BENEFIT OF EACH LENDER, AN AMENDMENT FEE EQUAL TO 0.15 % OF THE
COMMITMENT OF EACH SUCH LENDER AND (II) SUCH OTHER FEES FOR THE BENEFIT OF THE
ADMINISTRATIVE AGENT OR BANC OF AMERICA SECURITIES LLC AS MAY BE AGREED IN A
SEPARATE AGREEMENT BETWEEN THE BORROWER AND SUCH PARTIES.


 


7.                                       EFFECTIVE DATE.  THE AMENDMENTS SET
FORTH IN PARAGRAPH 2 HEREOF SHALL BECOME EFFECTIVE AS OF THE DATE EACH OF THE
FOLLOWING CONDITIONS HAS BEEN FULFILLED TO THE SATISFACTION OF THE LENDERS OR
WAIVED BY THE LENDERS (THE “EFFECTIVE DATE”):


 

(A)                                  OPINIONS OF COUNSEL.  ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED OPINIONS SATISFACTORY TO IT FROM COUNSEL FOR THE BORROWER
AND MORRISON & FOERSTER LLP COVERING SUCH MATTERS INCIDENT TO THE TRANSACTIONS
DESCRIBED HEREIN AS ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.  SUCH OPINIONS
SHALL BE ADDRESSED TO THE LENDERS, SHALL BE DATED AS OF THE EFFECTIVE DATE, AND
SHALL BE OTHERWISE SATISFACTORY IN SUBSTANCE AND FORM TO ADMINISTRATIVE AGENT
AND ADMINISTRATIVE AGENT’S COUNSEL.

 

(B)                                 COSTS AND EXPENSES.  THE BORROWER SHALL HAVE
PAID ALL ACCRUED AND UNPAID FEES, COSTS AND EXPENSES TO THE EXTENT THEN DUE AND
PAYABLE UNDER THE LOAN DOCUMENTS AT THE EFFECTIVE DATE, TOGETHER WITH REASONABLE
ATTORNEY COSTS OF BOFA TO THE EXTENT INVOICED PRIOR TO OR AT THE EFFECTIVE DATE,
TOGETHER WITH SUCH ADDITIONAL REASONABLE AMOUNTS OF ATTORNEY COSTS AS SHALL
CONSTITUTE BOFA’S ESTIMATE OF REASONABLE ATTORNEY COSTS INCURRED OR TO BE
INCURRED THROUGH THE CLOSING PROCEEDINGS, PROVIDED THAT SUCH ESTIMATE SHALL NOT
THEREAFTER PRECLUDE FINAL SETTLING OF ACCOUNTS BETWEEN THE BORROWER AND BOFA.

 

(C)                                  PROCEEDINGS.  ALL PROCEEDINGS TAKEN OR TO
BE TAKEN IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY AND ALL
DOCUMENTS INCIDENT THERETO SHALL BE SATISFACTORY IN SUBSTANCE AND FORM TO
ADMINISTRATIVE AGENT, AND ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL SUCH
COUNTERPART ORIGINALS OR CERTIFIED OR OTHER COPIES OF SUCH DOCUMENTS AS
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.

 

(D)                                 LENDERS.  ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED EXECUTED COUNTERPARTS OF THIS EIGHTH AMENDMENT FROM ALL OF THE LENDERS.

 

3

--------------------------------------------------------------------------------


 

(E)                                  PAYMENT OF FEE.  ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED PAYMENT IN FULL IN IMMEDIATELY AVAILABLE FUNDS OF THE AMENDMENT
FEE REFERENCED IN SECTION 6 ABOVE.

 

(F)                                    BORROWING BASE CERTIFICATE.  THE BORROWER
SHALL HAVE EXECUTED AND DELIVERED TO THE ADMINISTRATIVE AGENT A BORROWING BASE
CERTIFICATE SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT B SHOWING THAT,
AFTER GIVING EFFECT TO THE EIGHTH AMENDMENT, THE TOTAL OUTSTANDINGS WILL NOT
EXCEED THE COLLATERAL VALUE OF THE BORROWING BASE.

 

(G)                                 CASH COLLATERAL AGREEMENTS.  THE BORROWER
SHALL HAVE EXECUTED AND DELIVERED TO THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF
THE LENDERS SUCH ADDITIONAL CASH COLLATERAL AGREEMENTS OR AMENDMENTS THERETO AS
THE ADMINISTRATIVE AGENT MAY REQUIRE IN ITS SOLE DISCRETION.

 


8.                                       MISCELLANEOUS.


 

(A)                                  ALL TERMS, COVENANTS AND PROVISIONS OF THE
CREDIT AGREEMENT, AFTER GIVING EFFECT TO THIS EIGHTH AMENDMENT, ARE AND SHALL
REMAIN IN FULL FORCE AND EFFECT, AND ALL REFERENCES THEREIN AND IN THE OTHER
LOAN DOCUMENTS TO THE CREDIT AGREEMENT SHALL HENCEFORTH REFER TO THE CREDIT
AGREEMENT AS AMENDED BY THIS EIGHTH AMENDMENT.  THIS EIGHTH AMENDMENT SHALL BE
DEEMED INCORPORATED INTO, AND A PART OF, THE CREDIT AGREEMENT.

 

(B)                                 THIS EIGHTH AMENDMENT SHALL BE BINDING UPON
AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS.  NO THIRD PARTY BENEFICIARIES ARE INTENDED IN CONNECTION
WITH THIS EIGHTH AMENDMENT.

 

(C)                                  THIS EIGHTH AMENDMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT
THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.

 

(D)                                 THIS EIGHTH AMENDMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF
WHICH, WHEN TAKEN TOGETHER, SHALL BE DEEMED TO CONSTITUTE BUT ONE AND THE SAME
INSTRUMENT.

 

(E)                                  THIS EIGHTH AMENDMENT, TOGETHER WITH THE
CREDIT AGREEMENT, CONTAINS THE ENTIRE AND EXCLUSIVE AGREEMENT OF THE PARTIES
HERETO WITH REFERENCE TO THE MATTERS DISCUSSED HEREIN AND THEREIN.  THIS EIGHTH
AMENDMENT SUPERSEDES ALL PRIOR DRAFTS AND COMMUNICATIONS WITH RESPECT THERETO. 
THIS EIGHTH AMENDMENT MAY NOT BE AMENDED EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 10.01 OF THE CREDIT AGREEMENT.

 

(F)                                    IF ANY TERM OR PROVISION OF THIS EIGHTH
AMENDMENT IS DEEMED PROHIBITED BY OR INVALID UNDER ANY APPLICABLE LAW, SUCH
PROVISION SHALL BE

 

4

--------------------------------------------------------------------------------


 

INVALIDATED WITHOUT AFFECTING THE REMAINING PROVISIONS OF THIS EIGHTH AMENDMENT
OR THE CREDIT AGREEMENT, RESPECTIVELY.

 

(G)                                 THE BORROWER HEREBY COVENANTS TO PAY OR TO
REIMBURSE THE ADMINISTRATIVE AGENT AND THE LENDERS, UPON DEMAND, FOR ALL
REASONABLE COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, ALLOCATED COSTS OF
IN-HOUSE COUNSEL) INCURRED IN CONNECTION WITH THE DEVELOPMENT, PREPARATION,
NEGOTIATION, EXECUTION AND DELIVERY OF THIS EIGHTH AMENDMENT.

 

5

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01

Defined Terms

1.02

Other Interpretive Provisions

1.03

Accounting Terms

1.04

Rounding

1.05

References to Agreements and Laws

1.06

Times of Day

1.07

Letter of Credit Amounts

 

 

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01

Letters of Credit

2.02

Collateral Coverage; Restricted Cash Collateral

2.03

Termination or Reduction of Commitments

2.04

Fees

2.05

Computation of Interest and Fees

2.06

Evidence of Debt

2.07

Payments Generally

2.08

Sharing of Payments

2.09

Security.

 

 

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01

Taxes

3.02

Increased Cost and Reduced Return; Capital Adequacy

3.03

Matters Applicable to all Requests for Compensation

3.04

Survival

 

 

ARTICLE IV.

CONDITIONS PRECEDENT TO Credit Extensions

4.01

Conditions of Initial Credit Extension

4.02

Conditions to all Credit Extensions

 

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

5.01

Existence, Qualification and Power; Compliance with Laws

5.02

Authorization; No Contravention

5.03

Governmental Authorization; Other Consents

5.04

Binding Effect

5.05

Financial Statements; No Material Adverse Effect

5.06

Litigation

5.07

Ownership of Property; Liens

5.08

Insurance

5.09

Taxes

5.10

ERISA Compliance

5.11

Margin Regulations; Investment Company Act; Public Utility Holding Company Act

5.12

Disclosure

5.13

Compliance with Laws

5.14

Tax Shelter Regulations

 

i

--------------------------------------------------------------------------------


 

5.15

Collateral Documents

 

 

 

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

6.01

Financial Statements

 

6.02

Certificates; Other Information

 

6.03

Notices

 

6.04

Preservation of Existence, Etc

 

6.05

Maintenance of Properties

 

6.06

Maintenance of Insurance

 

6.07

Compliance with Laws

 

6.08

Books and Records

 

6.09

Inspection Rights

 

6.10

Compliance with ERISA

 

6.11

Use of Proceeds

 

 

 

 

ARTICLE VII.

NEGATIVE COVENANTS

7.01

Fundamental Changes

 

7.02

Use of Proceeds

 

 

 

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01

Events of Default

 

8.02

Remedies Upon Event of Default

 

8.03

Application of Funds

 

 

 

 

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01

Appointment and Authorization of Administrative Agent

 

9.02

Delegation of Duties

 

9.03

Liability of Administrative Agent

 

9.04

Reliance by Administrative Agent

 

9.05

Notice of Default

 

9.06

Credit Decision; Disclosure of Information by Administrative Agent

 

9.07

Indemnification of Administrative Agent

 

9.08

Administrative Agent in its Individual Capacity

 

9.09

Successor Administrative Agent

 

9.10

Administrative Agent May File Proofs of Claim

 

9.11

Collateral Matters

 

9.12

Other Agents; Arrangers and Managers

 

 

 

 

ARTICLE X.

MISCELLANEOUS

10.01

Amendments, Etc

 

10.02

Notices and Other Communications; Facsimile Copies

 

10.03

No Waiver; Cumulative Remedies

 

10.04

Attorney Costs, Expenses and Taxes

 

10.05

Indemnification by the Borrower

 

10.06

Payments Set Aside

 

10.07

Successors and Assigns

 

 

ii

--------------------------------------------------------------------------------


 

10.08

Confidentiality

10.09

Set-off

10.10

Interest Rate Limitation

10.11

Counterparts

10.12

Integration

10.13

Survival of Representations and Warranties

10.14

Severability

10.15

Tax Forms

10.16

Replacement of Lenders

10.17

Governing Law

10.18

Waiver of Right to Trial by Jury

10.19

Time of the Essence

 

iii

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of November 15, 2001,
among LOUISIANA-PACIFIC CORPORATION, a Delaware corporation (the “Borrower”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent
and an L/C Issuer.

 

The Borrower has requested that the Lenders provide a revolving letter of credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 


ARTICLE I.


DEFINITIONS AND ACCOUNTING TERMS


 


1.01                        DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE
FOLLOWING TERMS SHALL HAVE THE MEANINGS SET FORTH BELOW:

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.  Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.

 

“Agent-Related Persons” means the Administrative Agent (including any successor
administrative agent), together with its Affiliates (including, in the case of
Bank of America in its capacity as the Administrative Agent, the Arranger), and
the officers, directors, employees, agents and attorneys-in-fact of such Persons
and Affiliates.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“Arrangers” means Banc of America Securities LLC, in its capacity as joint lead
arranger and sole book manager (“BAS”) and Wachovia Securities, in its capacity
as joint lead arranger.

 

1

--------------------------------------------------------------------------------


 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit A.

 

“Attorney Costs” means and includes all fees, expenses and disbursements of any
law firm or other external counsel and, without duplication, the allocated cost
of internal legal services and all expenses and disbursements of internal
counsel.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2002,
and the related consolidated statements of income or operations, stockholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Auto-Renewal Letter of Credit” has the meaning specified in Section
2.01(b)(iii).

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.03, and (c) the date of termination
of the commitment of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate”  means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrowing Base Certificate” means a certificate substantially in the form
attached hereto as Exhibit B, certified as true and correct by a Responsible
Officer of the Borrower.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located.

 

“Cash Equivalents” means (a) Dollars; (b) securities issued or directly and
fully guaranteed or insured by the United States government or any Governmental
Authority thereof (provided that the full faith and credit of the United States
is pledged in support of those securities) having maturities of not more than
six months from the date of acquisition; (c) certificates of deposit and
eurodollar time deposits with maturities of six months or less from the date of
acquisition, bankers’ acceptances with maturities not exceeding six months and
overnight

 

2

--------------------------------------------------------------------------------


 

bank deposits, in each case, with any Lender or with any domestic commercial
bank having capital and surplus in excess of $500,000,000 and a Thomson Bank
Watch Rating of “B” or better; (d) repurchase obligations with a term of not
more than seven days for underlying securities of the types described in clauses
(b) and (c) above entered into with any financial institution meeting the
qualifications in clause (c) above; (e) commercial paper having the highest
rating obtainable from either Moody’s or S&P and, in each case maturing within
six months after the date of acquisition; (f) money market funds that are rated
“AAm” by S&P and “Aam” by Moody’s or higher; and (g) auction rate securities
with an “A” rating or better from any major rating agency.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01 waived by the Person
entitled to receive the applicable payment.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all property covered by the Collateral Documents and any
other property, real or personal, tangible or intangible, now existing or
hereafter acquired, that is subject to a security interest or Lien in favor of
the Administrative Agent, on behalf of itself and the Lenders, to secure the
Obligations.

 

“Collateral Documents” means, collectively, all agreements with respect to the
Restricted Cash Collateral and all other security agreements, mortgages, deeds
of trust, patent, trademark and copyright assignments, lease assignments,
guarantees and other similar agreements between the Borrower, any of its
Subsidiaries and the Lenders, or the Administrative Agent for the benefit of the
Lenders, if any, now or hereafter delivered to the Lenders or the Administrative
Agent pursuant to or in connection with the transactions contemplated hereby,
and all financing statements (or comparable documents now or hereafter filed in
accordance with the UCC or comparable law) against the Borrower or any of its
Subsidiaries, as debtor, in favor of the Lenders, or the Administrative Agent
for the benefit of itself and the Lenders, as secured party.  For avoidance of
doubt, the term “Collateral Documents” shall exclude the Deeds of Trust, the
Pledge Agreements and the Security Agreement (as defined in this Credit
Agreement prior to its restatement pursuant to the Eighth Amendment).

 

“Collateral Value of the Borrowing Base” shall mean, at any date, ninety-one
percent (91%) of the amount of the Restricted Cash Collateral.

 

“Commitment” means, as to each Lender, its obligation to purchase participations
in L/C Obligations, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Commitment Fee Percentage” means 0.20% per annum.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

3

--------------------------------------------------------------------------------


 

“Contractual Obligation” means, as to any Person, any provision of any stock
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning specified in the definition of “Affiliate.”

 

“Credit Extension” means an L/C Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) 2.0%
per annum, to the fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the participations in L/C Obligations required to be funded by it hereunder
within one Business Day of the date required to be funded by it hereunder, (b)
has otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within one Business Day of
the date when due, unless the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Eighth Amendment” means the Eighth Amendment to Credit Agreement among the
Borrower, the Agent and the Lenders dated as of September 3, 2003.

 

“Eligible Assignee” has the meaning specified in Section 10.07(g).

 

“Environmental Laws” means any and all Laws relating to pollution and the
protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

4

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, and any
regulations issued pursuant thereto.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA which could
reasonably be expected to give rise to any liability with respect to such
withdrawal; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan or
Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.

 

“Event of Default” means any of the events or circumstances specified in Article
VIII.

 

“Excess Amount” has the meaning given such term in Section 2.02.

 

“Existing Letters of Credit” has the meaning specified in Section 2.01(k).

 

“Federal Funds Rate”  means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.

 

“Foreign Lender” has the meaning specified in Section 10.15(a)(i).

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute

 

5

--------------------------------------------------------------------------------


 

of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or such other principles as may be approved
by a significant segment of the accounting profession in the United States, that
are applicable to the circumstances as of the date of determination,
consistently applied.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Honor Date” has the meaning specified in Section 2.01(c)(i).

 

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

 

“Indemnitees” has the meaning set forth in Section 10.05.

 

“Indentures” means, collectively, the Senior Note Indentures and the Senior
Subordinated Note Indenture.

 

“IRS” means the United States Internal Revenue Service.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

“L/C Issuer” means Bank of America or Wachovia in its respective capacity as an
issuer of Letters of Credit hereunder, or any successor issuer of such Letters
of Credit hereunder.”

 

6

--------------------------------------------------------------------------------


 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, shall include the L/C Issuers.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such on Schedule 10.02, or such other office or offices as a Lender
may from time to time notify the Borrower and the Administrative Agent.

 

“Letter of Credit” means any letter of credit issued hereunder and shall include
each Existing Letter of Credit.  Letters of Credit issued hereunder shall be
standby letters of credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

 

“Letter of Credit Expiration Date” means February 1, 2006.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and the due filing of any financing statement under the
Uniform Commercial Code or comparable Laws of any jurisdiction), including the
interest of a purchaser of accounts receivable.).

 

“Loan Documents” means this Agreement, each Collateral Document, the
Agent/Arranger Fee Letter, each Request for Credit Extension, each Compliance
Certificate, and all other documents executed by Borrower and delivered to the
Administrative Agent or any Lender pursuant thereto.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects of the Borrower or the Borrower and its Subsidiaries
taken as a whole; (b) a material impairment of the ability of Borrower to
perform its obligations under any Loan Document; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against
Borrower of any Loan Document.

 

“Maturity Date” means (a) February 1, 2005, or (b) such earlier date upon which
the Commitments may be terminated in accordance with the terms hereof.

 

“Maximum Rate” has the meaning specified in Section 10.10.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is

 

7

--------------------------------------------------------------------------------


 

obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, Borrower arising under any Loan Document and all
advances to, and debts, liabilities, obligations, covenants and duties of,
Borrower otherwise owing to Administrative Agent, any L/C Issuer or any Lender
with respect to any Letter of Credit, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against Borrower or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” has the meaning specified in Section 3.01(b).

 

“Outstanding Amount” means on any date, the amount of L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements of outstanding unpaid drawings
under any Letters of Credit or any reductions in the maximum amount available
for drawing under Letters of Credit taking effect on such date.

 

“Participant” has the meaning specified in Section 10.07(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

8

--------------------------------------------------------------------------------


 

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Aggregate Commitments at such
time; provided that if the obligation of the L/C Issuers to make L/C Credit
Extensions has been terminated pursuant to Section 8.02, then the Pro Rata Share
of each Lender shall be determined based on the Pro Rata Share of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.  The initial Pro Rata Share of
each Lender is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

 

“Register” has the meaning set forth in Section 10.07(c).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means a Letter of Credit Application.

 

“Required Lenders” means, as of any date of determination, Lenders having at
least 66-2/3% of the Aggregate Commitments or, if the obligation of the L/C
Issuers to make L/C Credit Extensions have been terminated pursuant to Section
8.02, Lenders holding in the aggregate at least 66-2/3% of the Total
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations being deemed “held” by such Lender for
purposes of this definition); provided that the Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of Borrower. 
Any document delivered hereunder that is signed by a Responsible Officer of
Borrower shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of Borrower such
Responsible Officer shall be conclusively presumed to have acted on behalf of
Borrower.

 

“Restricted Cash Collateral” means all cash or Cash Equivalents from time to
time deposited in the Restricted Cash Collateral Account.

 

“Restricted Cash Collateral Account” means (x) a blocked deposit account at Bank
of America (the “Restricted Cash Collateral Deposit Account”) and, at Borrower’s
option prior to the occurrence and continuance of a Default or an Event of
Default, (y) investment accounts at Bank of America and Banc of America
Securities LLC invested in such other Cash Equivalents as directed by the
Borrower, which accounts shall be established pursuant to the Restricted Cash
Collateral Agreements and in which the Administrative Agent shall have a
perfected, first priority security interest, subject only to customary and
ordinary Liens in favor of the financial institution acting as the depository
bank or as securities intermediary to secure payment of fees, costs of
administration and payment of other amounts relating to such account payable by
Borrower to such financial institution.

 

9

--------------------------------------------------------------------------------


 

“Restricted Cash Collateral Agreements” means a security agreement, account
control agreements or other documents relating to any account which is a
Restricted Cash Collateral Account (including, without limitation, the Amended
and Restated Cash Collateral Agreement between the Company and the
Administrative Agent, the Collateral Account Notification and Acknowledgement
among Administrative Agent, the Borrower and Bank of America as securities
intermediary, and the Collateral Account Notification and Acknowledgement among
Administrative Agent, the Borrower and Banc of America Securities LLC as
securities intermediary, all dated as of December 31, 2002, as amended or
modified from time to time) as the Administrative Agent may require in order to
cause Administrative Agent to have a perfected first priority security interest
therein.  Such documents shall be in form and substance satisfactory to
Administrative Agent in its sole discretion and be accompanied by legal
opinion(s) to Administrative Agent in form and substance satisfactory thereto
relating to the security interest granted therein and such other matters as
Administrative Agent may request.

 

“Restricted Cash Collateral Deposit Account” shall have the meaning set forth in
the definition of Restricted Cash Collateral Account.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Senior Note Indentures” means, collectively, (a) the First Supplemental Trust
Indenture, dated as of August 18, 2000, between the Borrower and Bank One Trust
Company, N.A. as Trustee, supplementing the Indenture dated as of April 2, 1999,
authorizing the issuance and delivery of up to $190,000,000 aggregate principal
amount of 8.500% senior notes due 2005, and (b) the Second Supplemental Trust
Indenture, dated as of August 18, 2000, between the Borrower and Bank One Trust
Company, N.A. as Trustee, supplementing the Indenture dated as of April 2, 1999,
authorizing the issuance and delivery of up to $200,000,000 aggregate principal
amount of 8.875% senior notes due 2010.

 

“Senior Subordinated Note Indenture” means the Third Supplemental Trust
Indenture, dated as of August 13, 2001, between the Borrower and Bank One Trust
Company, N.A. as Trustee, supplementing the Indenture dated as of April 2, 1999,
authorizing the issuance and delivery of up to $300,000,000 aggregate principal
amount of 10.875% senior subordinated notes due 2008.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (a) of which a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
Controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person and (b) the financial statements of which are consolidated with
those of such Person in accordance with GAAP.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

10

--------------------------------------------------------------------------------


 

“Taxes” has the meaning specified in Section 3.01(a).

 

“Threshold Amount” means $25,000,000.00.

 

“Total Outstandings” means the aggregate of all L/C Obligations.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning set forth in Section 2.01(c)(i).

 

“Wachovia” means Wachovia Bank, N.A.

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                  The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                                 (i)                                     The
words “herein,” “hereto,” “hereof” and “hereunder” and words of similar import
when used in any Loan Document shall refer to such Loan Document as a whole and
not to any particular provision thereof.

 

(ii)                                  Unless otherwise specified, Article,
Section, Exhibit and Schedule references are to the Loan Document in which such
reference appears.

 

(iii)                               The term “including” is by way of example
and not limitation.

 

(iv)                              The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.

 

(c)                                  In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(d)                                 Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 


1.03                        ACCOUNTING TERMS.  (A)  ALL ACCOUNTING TERMS NOT
SPECIFICALLY OR COMPLETELY DEFINED HEREIN SHALL BE CONSTRUED IN CONFORMITY WITH,
AND ALL FINANCIAL DATA REQUIRED TO BE SUBMITTED PURSUANT TO THIS AGREEMENT SHALL
BE PREPARED IN CONFORMITY WITH, GAAP APPLIED ON A

 

11

--------------------------------------------------------------------------------


 


CONSISTENT BASIS, AS IN EFFECT FROM TIME TO TIME, APPLIED IN A MANNER CONSISTENT
WITH THAT USED IN PREPARING THE AUDITED FINANCIAL STATEMENTS, EXCEPT AS
OTHERWISE SPECIFICALLY PRESCRIBED HEREIN.

 

(b)                                 If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 


1.04                        ROUNDING.  ANY FINANCIAL RATIOS, IF ANY, REQUIRED TO
BE MAINTAINED BY THE BORROWER PURSUANT TO THIS AGREEMENT SHALL BE CALCULATED BY
DIVIDING THE APPROPRIATE COMPONENT BY THE OTHER COMPONENT, CARRYING THE RESULT
TO ONE PLACE MORE THAN THE NUMBER OF PLACES BY WHICH SUCH RATIO IS EXPRESSED
HEREIN AND ROUNDING THE RESULT UP OR DOWN TO THE NEAREST NUMBER (WITH A
ROUNDING-UP IF THERE IS NO NEAREST NUMBER).

 


1.05                        REFERENCES TO AGREEMENTS AND LAWS.  UNLESS OTHERWISE
EXPRESSLY PROVIDED HEREIN, (A) REFERENCES TO ORGANIZATION DOCUMENTS, AGREEMENTS
(INCLUDING THE LOAN DOCUMENTS) AND OTHER CONTRACTUAL INSTRUMENTS SHALL BE DEEMED
TO INCLUDE ALL SUBSEQUENT AMENDMENTS, RESTATEMENTS, EXTENSIONS, SUPPLEMENTS AND
OTHER MODIFICATIONS THERETO, BUT ONLY TO THE EXTENT THAT SUCH AMENDMENTS,
RESTATEMENTS, EXTENSIONS, SUPPLEMENTS AND OTHER MODIFICATIONS ARE NOT PROHIBITED
BY ANY LOAN DOCUMENT; AND (B) REFERENCES TO ANY LAW SHALL INCLUDE ALL STATUTORY
AND REGULATORY PROVISIONS CONSOLIDATING, AMENDING, REPLACING, SUPPLEMENTING OR
INTERPRETING SUCH LAW.

 


1.06                        TIMES OF DAY.  UNLESS OTHERWISE SPECIFIED, ALL
REFERENCES HEREIN TO TIMES OF DAY SHALL BE REFERENCES TO SAN FRANCISCO TIME
(DAYLIGHT OR STANDARD, AS APPLICABLE).

 


1.07                        LETTER OF CREDIT AMOUNTS.  UNLESS OTHERWISE
SPECIFIED, ALL REFERENCES HEREIN TO THE AMOUNT OF A LETTER OF CREDIT AT ANY TIME
SHALL BE DEEMED TO MEAN THE MAXIMUM FACE AMOUNT OF SUCH LETTER OF CREDIT AFTER
GIVING EFFECT TO ALL INCREASES THEREOF CONTEMPLATED BY SUCH LETTER OF CREDIT OR
THE LETTER OF CREDIT APPLICATION THEREFOR, WHETHER OR NOT SUCH MAXIMUM FACE
AMOUNT IS IN EFFECT AT SUCH TIME AND AFTER REDUCING SUCH MAXIMUM FACE AMOUNT BY
ANY AMOUNT BY WHICH THE MAXIMUM FACE AMOUNT OF SUCH LETTER OF CREDIT HAS BEEN
PERMANENTLY REDUCED..

 


ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS


 


2.01                        LETTERS OF CREDIT.


 

(a)                                  The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.01,

 

12

--------------------------------------------------------------------------------


 

(1) from time to time on any Business Day during the period from the Closing
Date until the Maturity Date, to issue Letters of Credit for the account of the
Borrower and its Subsidiaries, and to amend or renew Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drafts under the Letters of Credit; and (B) the Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower and its
Subsidiaries; provided that no L/C Issuer shall be obligated to make any L/C
Credit Extension with respect to any Letter of Credit, and no Lender shall be
obligated to participate in any Letter of Credit if as of the date of such L/C
Credit Extension, (x) the Total Outstandings would exceed the lesser of
(i) Aggregate Commitments and (ii) the Collateral Value of the Borrowing Base,
or (y) any Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations, would exceed such Lender’s Commitment.  Within the foregoing
limits, and subject to the terms and conditions hereof, the Borrower’s ability
to obtain Letters of Credit shall be fully revolving, and accordingly the
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and
reimbursed.  With respect to each Existing Letter of Credit, (i) all undrawn
face amounts thereof shall constitute L/C Obligations, (ii) all drawings
thereunder not reimbursed by the Borrower as required in Section 2.01(c)(i)
shall constitute Unreimbursed Amounts, and (iii) the reimbursement obligations
with respect thereto shall be governed by the terms and conditions hereof.

 

(ii)                                  No L/C Issuer shall be under any
obligation to issue or renew or permit renewal of any Letter of Credit if:

 

(A)                              any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such L/C Issuer from issuing such Letter of Credit, or any Law
applicable to such L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over such
L/C Issuer shall prohibit, or request that such L/C Issuer refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon such L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which such L/C Issuer in good faith deems
material to it;

 

(B)                                subject to Section 2.01(b)(iii), the expiry
date of such requested Letter of Credit would occur more than thirteen months
after the date of issuance or last renewal, unless the Required Lenders have
approved such expiry date;

 

(C)                                the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Lenders have approved such expiry date;

 

(D)                               the issuance of such Letter of Credit would
violate one or more policies of such L/C Issuer; or

 

13

--------------------------------------------------------------------------------


 

(E)                                 such Letter of Credit is in an initial
amount less than $50,000.00, or is to be denominated in a currency other than
Dollars.

 

(iii)                               No L/C Issuer shall be under any obligation
to amend any Letter of Credit if (A) the L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Renewal Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to an
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower.  Such Letter of Credit Application must be received by such L/C
Issuer and the Administrative Agent not later than 8:00 a.m. San Francisco time
at least two Business Days (or such later date and time as such L/C Issuer may
agree in a particular instance in its sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be.  In the case of a
request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to such L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as such L/C Issuer may require.  In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
such L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as such L/C Issuer may require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the relevant L/C Issuer will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has received a
copy of such Letter of Credit Application from the Borrower and, if not, such
L/C Issuer will provide the Administrative Agent with a copy thereof.  Upon
receipt by such L/C Issuer of confirmation from the Administrative Agent that
the requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, such L/C Issuer shall,
on the requested date, issue a Letter of Credit for the account of the Borrower
or enter into the applicable amendment, as the case may be, in each case in
accordance with such L/C Issuer’s usual and customary business practices. 
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
such L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Pro Rata Share times the amount of such Letter
of Credit.

 

14

--------------------------------------------------------------------------------


 

(iii)                               If the Borrower so requests in any
applicable Letter of Credit Application, an L/C Issuer may, in its sole and
absolute discretion, agree to issue a Letter of Credit that has automatic
renewal provisions (each, an “Auto-Renewal Letter of Credit”); provided that any
such Auto-Renewal Letter of Credit must permit such L/C Issuer to prevent any
such renewal at least once in each twelve-month period (commencing with the date
of issuance or renewal of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Nonrenewal Notice Date”) in each
such twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by such L/C Issuer, the Borrower shall not be
required to make a specific request to such L/C Issuer for any such renewal. 
Once an Auto-Renewal Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) such L/C Issuer to permit the
renewal of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that such L/C Issuer
shall not permit any such renewal if (A) such L/C Issuer has determined that it
would have no obligation at such time to issue such Letter of Credit in its
renewed form under the terms hereof (by reason of the provisions of Section
2.01(a)(i) or (ii) or otherwise), (B) it has received notice (which may be by
telephone or in writing) on or before the day that is five Business Days before
the Nonrenewal Notice Date from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied.  Notwithstanding anything to the contrary contained
herein, no L/C Issuer shall have any obligation to permit the renewal of any
Auto-Renewal Letter of Credit at any time to the extent such non-renewal is
permitted by the terms of such Auto-Renewal Letter of Credit.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the relevant L/C Issuer will also deliver
to the Borrower and the Administrative Agent a true and complete copy of such
Letter of Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the L/C
Issuer that issued such Letter of Credit shall notify the Borrower and the
Administrative Agent thereof.  Not later than 10:00 a.m. San Francisco time on
the date of any payment by such L/C Issuer under a Letter of Credit (each such
date, an “Honor Date”), the Borrower shall reimburse such L/C Issuer , with
concurrent notice sent to the Administrative Agent, in an amount equal to the
amount of such drawing.  At Borrower’s option, it may in, lieu of remitting the
amount necessary to reimburse such drawing, send written instruction to the
Administrative Agent not later than 10:00 a.m. San Francisco time, directing
Administrative Agent to debit the Restricted Cash Collateral Deposit Account in
the amount necessary to reimburse such drawing.  Such instruction shall be
accompanied by a Borrowing Base Certificate showing that after giving effect to
such reimbursement (and any permanent reduction in the amount of the Letter of
Credit effected by such drawing), there will be no shortfall in the Collateral
Value of the Borrowing Base.  If the Borrower fails to so reimburse such L/C
Issuer by such time (whether by remitting payment or causing reimbursement to be
made from the Restricted Cash Collateral Deposit Account), the

 

15

--------------------------------------------------------------------------------


 

Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Pro Rata Share thereof.

 

(ii)                                  Each Lender (including the Lender acting
as L/C Issuer) shall upon any notice pursuant to Section 2.01(c)(i) make funds
available to the Administrative Agent for the account of such L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Pro Rata Share of the
Unreimbursed Amount not later than 1:00 p.m. San Francisco time on the Business
Day specified in such notice by the Administrative Agent.  The Administrative
Agent shall remit the funds so received to such L/C Issuer.

 

(iii)                               With respect to any Unreimbursed Amount, the
Borrower shall be deemed to have incurred from the relevant L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Lender’s payment to the Administrative
Agent for the account of the relevant L/C Issuer pursuant to Section 2.01(c)(ii)
shall be deemed payment in respect of its participation in such L/C Borrowing
and shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.01.

 

(iv)                              Until each Lender funds its L/C Advance
pursuant to this Section 2.01(c) to reimburse the relevant L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Pro Rata Share of such amount shall be solely for the account of such L/C
Issuer.

 

(v)                                 Each Lender’s obligation to make L/C
Advances to reimburse any L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.01(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing. 
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse each L/C Issuer for the amount of any
payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)                              If any Lender fails to make available to the
Administrative Agent for the account of any L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.01(c)
by the time specified in Section 2.01(c)(ii), such L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the Federal Funds Rate from time
to time in effect.  A certificate of such L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

 

16

--------------------------------------------------------------------------------


 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any L/C Issuer has
made a payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with Section
2.01(c), if the Administrative Agent receives for the account of such L/C Issuer
any payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrower or otherwise, including proceeds of
Restricted Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Pro Rata Share thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of any L/C Issuer pursuant to Section
2.01(c)(i) is required to be returned under any of the circumstances described
in Section 10.06 (including pursuant to any settlement entered into by such L/C
Issuer in its discretion), each Lender shall pay to the Administrative Agent for
the account of such L/C Issuer its Pro Rata Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse any L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other agreement or instrument
relating thereto;

 

(ii)                                  the existence of any claim, counterclaim,
set-off, defense or other right that the Borrower may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), such L/C Issuer
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by such L/C Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
such L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for

 

17

--------------------------------------------------------------------------------


 

the benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law; or

 

(v)                                 any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the relevant L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.

 

(f)                                    Role of L/C Issuer.  Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, no L/C
Issuer shall have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuers, any Agent-Related Person nor any of the
respective correspondents, participants or assignees of any L/C Issuers shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application.  The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement.  None of the L/C Issuers, any Agent-Related Person, nor any of the
respective correspondents, participants or assignees of the L/C Issuers, shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.01(e); provided, however, that anything in such clauses or this
Section 2.01(f) to the contrary notwithstanding, the Borrower may have a claim
against an L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such L/C Issuer’s willful misconduct or gross negligence or such L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit.  In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

(g)                                 Applicability of ISP98.  Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued (including any such agreement applicable to an

 

18

--------------------------------------------------------------------------------


 

Existing Letter of Credit), the rules of the “International Standby Practices
1998” published by the Institute of International Banking Law & Practice (or
such later version thereof as may be in effect at the time of issuance) shall
apply to each standby Letter of Credit.

 

(h)                                 Letter of Credit Fees.  The Borrower shall
pay to the Administrative Agent for the account of each Lender in accordance
with its Pro Rata Share a Letter of Credit fee for each Letter of Credit equal
to .375% per annum times the daily maximum amount available to be drawn under
such Letter of Credit (calculated with reference to the maximum amount in effect
under such Letter of Credit at the time of calculation and not calculated with
reference to the maximum face amount of such Letter of Credit after giving
effect to any increases contemplated therein until such increases occur).  Such
letter of credit fees shall be computed on a quarterly basis in arrears.  Such
letter of credit fees shall be due and payable on the last Business Day after
the end of each March, June, September and December, commencing with the first
such date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand.

 

(i)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Borrower shall pay directly to
any L/C Issuer that has issued any Letters of Credit, for such L/C Issuer’s own
account, a fronting fee in an amount with respect to each such Letter of Credit
equal to the greater of (i) $1,500 per annum and (ii) .075% per annum on the
daily maximum amount available to be drawn thereunder (calculated with reference
to the maximum amount in effect under such Letter of Credit at the time of
calculation and not calculated with reference to the maximum face amount of such
Letter of Credit after giving effect to any increases contemplated therein until
such increases occur), calculated as of the last day of each March, June,
September and December, and shall be due and payable quarterly in arrears on
each such day (unless such day is not a Business Day, in which case the payment
date shall be extended to the next succeeding Business Day), commencing with the
first such date to occur after the issuance of such Letter of Credit (or in the
case of any Existing Letter of Credit, the first such date to occur after the
Closing Date) and on the Letter of Credit Expiration Date.  In addition, the
Borrower shall pay directly to each L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect.  Such fees and charges are due and payable on demand and are
nonrefundable.

 

(j)                                     Conflict with Letter of Credit
Application.  In the event of any conflict between the terms hereof and the
terms of any Letter of Credit Application, the terms hereof shall control.

 

(k)                                  Existing Letters of Credit.  The
outstanding standby letters of credit issued for the Borrower by Wachovia
identified on Schedule 2.01(k), to which copies of such letters of credit are
attached, shall be “Existing Letters of Credit” hereunder and Wachovia shall
have the rights and obligations of an L/C Issuer under all the provisions of the
Loan Documents with respect to the Existing Letters of Credit.  Wachovia shall
exercise any rights or remedies it may have under any reimbursement agreements
executed in connection with the Existing Letters of Credit and otherwise act in
respect of such Existing Letters of Credit at the direction of the
Administrative Agent (at the request of the Required Lenders to the extent
required hereunder).  In any such exercise or action, Wachovia shall be subject
to, and entitled to the benefits of, Section 9.01.

 

19

--------------------------------------------------------------------------------


 


2.02                        COLLATERAL COVERAGE; RESTRICTED CASH COLLATERAL .ON
OR PRIOR TO THE TENTH (10TH) BUSINESS DAY OF EACH MONTH, BORROWER SHALL DELIVER
TO ADMINISTRATIVE AGENT AND EACH LENDER A BORROWING BASE CERTIFICATE AS OF THE
LAST BUSINESS DAY OF THE IMMEDIATELY PRECEDING MONTH (EACH SUCH DATE A
“RE-MARGIN DATE”).  IF AS OF ANY RE-MARGIN DATE THE TOTAL OUTSTANDINGS AT ANY
TIME EXCEEDS THE LESSER OF (X) THE AGGREGATE COMMITMENTS THEN IN EFFECT AND (Y)
THE COLLATERAL VALUE OF THE BORROWING BASE, THE BORROWER SHALL DEPOSIT INTO THE
RESTRICTED CASH COLLATERAL DEPOSIT ACCOUNT AN AMOUNT EQUAL TO SUCH EXCESS ON OR
PRIOR TO SUCH TENTH (10TH) BUSINESS DAY.  IF, AS OF ANY RE-MARGIN DATE, THE
COLLATERAL VALUE OF THE BORROWING BASE EXCEEDS THE TOTAL OUTSTANDINGS, THE
ADMINISTRATIVE AGENT, PROVIDED NO DEFAULT OR EVENT OF DEFAULT EXISTS, SHALL,
UPON WRITTEN REQUEST BY BORROWER MADE IN THE RELATED BORROWING BASE CERTIFICATE,
REMIT THE AMOUNT OF SUCH EXCESS (THE “EXCESS AMOUNT”) FROM THE RESTRICTED CASH
COLLATERAL DEPOSIT ACCOUNT TO BORROWER.  BORROWER SHALL COMPLY WITH ALL OF ITS
OBLIGATIONS UNDER THIS SECTION 2.02 SO LONG AS ANY LENDER SHALL HAVE ANY
COMMITMENT HEREUNDER, ANY OBLIGATION HEREUNDER FOR THE PAYMENT OF MONEY THAT HAS
ACCRUED AND IS PAYABLE SHALL REMAIN UNPAID OR UNSATISFIED, OR ANY LETTER OF
CREDIT SHALL REMAIN OUTSTANDING.


 


2.03                        TERMINATION OR REDUCTION OF COMMITMENTS.  THE
BORROWER MAY, UPON NOTICE TO THE ADMINISTRATIVE AGENT, TERMINATE THE AGGREGATE
COMMITMENTS, OR FROM TIME TO TIME PERMANENTLY REDUCE THE AGGREGATE COMMITMENTS;
PROVIDED THAT (I) ANY SUCH NOTICE SHALL BE RECEIVED BY THE ADMINISTRATIVE AGENT
NOT LATER THAN 8:00 A.M. SAN FRANCISCO TIME FIVE BUSINESS DAYS PRIOR TO THE DATE
OF TERMINATION OR REDUCTION, (II) ANY SUCH PARTIAL REDUCTION SHALL BE IN AN
AGGREGATE AMOUNT OF $10,000,000 OR ANY WHOLE MULTIPLE OF $1,000,000 IN EXCESS
THEREOF, (III) THE BORROWER SHALL NOT TERMINATE OR REDUCE THE AGGREGATE
COMMITMENTS IF, AFTER GIVING EFFECT THERETO AND TO ANY CONCURRENT PREPAYMENTS
HEREUNDER, THE TOTAL OUTSTANDINGS WOULD EXCEED THE AGGREGATE COMMITMENTS.  ANY
REDUCTION OF THE AGGREGATE COMMITMENTS SHALL BE APPLIED TO THE COMMITMENT OF
EACH LENDER ACCORDING TO ITS PRO RATA SHARE.  ALL COMMITMENT FEES ACCRUED UNTIL
THE EFFECTIVE DATE OF ANY TERMINATION OF THE AGGREGATE COMMITMENTS SHALL BE PAID
ON THE EFFECTIVE DATE OF SUCH TERMINATION.

 


2.04                        FEES.  IN ADDITION TO CERTAIN FEES DESCRIBED IN
SUBSECTIONS (H) AND (I) OF SECTION 2.01:

 

(a)                                  Commitment Fee.  The Borrower shall pay to
the Administrative Agent for the account of each Lender in accordance with its
Pro Rata Share, a commitment fee equal to the Commitment Fee Percentage times
the actual daily amount by which the Aggregate Commitments exceed the
Outstanding Amount of L/C Obligations (calculated with reference to the maximum
undrawn amount under such L/C Obligations at the time of calculation and not
calculated with reference to the maximum undrawn amount of such L/C Obligations
after giving effect to any increases contemplated in the related Letters of
Credit until such increases occur).  The commitment fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Maturity Date.  The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Commitment Fee Percentage during any
quarter, the actual daily amount shall be computed and multiplied by the
Commitment Fee Percentage separately for each period during such quarter that
such Commitment Fee Percentage was in effect.

 

20

--------------------------------------------------------------------------------


 

(b)                                 Arrangement, Administrative, and Upfront
Fees.  The Borrower shall pay an arrangement fee to Bank of America for the
Arrangers’ accounts, and shall pay an administrative fee to the Administrative
Agent for the Administrative Agent’s own account, in the amounts and at the
times specified in the letter agreement, dated June 29, 2001 (the
“Agent/Arranger Fee Letter”), between the Borrower and Bank of America, as an
Arranger and the Administrative Agent.  On the Closing Date, the Borrower shall
pay to the Administrative Agent, for the account of the Lenders in accordance
with their respective Pro Rata Shares, an upfront fee in the amount agreed to
among each Lender, the Arrangers and the Borrower.  Such upfront fees are for
the credit facilities committed by the Lenders under this Agreement and are
fully earned on the date paid.  The upfront fee paid to each Lender is solely
for its own account.  All fees shall be fully earned when paid and are
nonrefundable for any reason whatsoever.

 

(c)                                  Other Fees.  The Borrower shall pay to the
Lenders such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 


2.05                        COMPUTATION OF INTEREST AND FEES.  ALL COMPUTATIONS
OF INTEREST CALCULATED WITH THE BASE RATE WHEN THE BASE RATE IS DETERMINED BY
BANK OF AMERICA’S “PRIME RATE” SHALL BE MADE ON THE BASIS OF A YEAR OF 365 OR
366 DAYS, AS THE CASE MAY BE, AND ACTUAL DAYS ELAPSED.  ALL OTHER COMPUTATIONS
OF FEES AND INTEREST SHALL BE MADE ON THE BASIS OF A 360-DAY YEAR AND ACTUAL
DAYS ELAPSED (WHICH RESULTS IN MORE FEES OR INTEREST, AS APPLICABLE, BEING PAID
THAN IF COMPUTED ON THE BASIS OF A 365-DAY YEAR).

 


2.06                        EVIDENCE OF DEBT.


 

(a)                                  The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit. 
In the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 


2.07                        PAYMENTS GENERALLY.


 

(a)                                  All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly

 

21

--------------------------------------------------------------------------------


 

provided herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 11:00 a.m. San Francisco time on the
date specified herein.  The Administrative Agent will promptly distribute to
each Lender its Pro Rata Share (or other applicable share as provided herein) of
such payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by the Administrative Agent after 11:00 a.m. San
Francisco time shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.

 

(b)                                 If any payment to be made by the Borrower
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

 

(c)                                  The obligations of the Lenders hereunder to
fund participations in Letters of Credit are several and not joint.  The failure
of any Lender to fund any such participation on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so purchase its participation.

 

(d)                                 Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any purpose in any particular place or manner
or to constitute a representation by any Lender that it has obtained or will
obtain the funds in any particular place or manner.

 


2.08                        SHARING OF PAYMENTS.  IF, OTHER THAN AS EXPRESSLY
PROVIDED ELSEWHERE HEREIN, ANY LENDER SHALL OBTAIN ON ACCOUNT OF THE
PARTICIPATIONS IN L/C OBLIGATIONS HELD BY IT, ANY PAYMENT (WHETHER VOLUNTARY,
INVOLUNTARY, THROUGH THE EXERCISE OF ANY RIGHT OF SET-OFF, OR OTHERWISE) IN
EXCESS OF ITS RATABLE SHARE (OR OTHER SHARE CONTEMPLATED HEREUNDER) THEREOF,
SUCH LENDER SHALL IMMEDIATELY (A) NOTIFY THE ADMINISTRATIVE AGENT OF SUCH FACT,
AND (B) PURCHASE FROM THE OTHER LENDERS SUCH SUBPARTICIPATIONS IN THE
PARTICIPATIONS IN L/C OBLIGATIONS HELD BY THEM, AS THE CASE MAY BE, AS SHALL BE
NECESSARY TO CAUSE SUCH PURCHASING LENDER TO SHARE THE EXCESS PAYMENT IN RESPECT
OF SUCH PARTICIPATIONS, AS THE CASE MAY BE, PRO RATA WITH EACH OF THEM;
PROVIDED, HOWEVER, THAT IF ALL OR ANY PORTION OF SUCH EXCESS PAYMENT IS
THEREAFTER RECOVERED FROM THE PURCHASING LENDER UNDER ANY OF THE CIRCUMSTANCES
DESCRIBED IN SECTION 10.06 (INCLUDING PURSUANT TO ANY SETTLEMENT ENTERED INTO BY
THE PURCHASING LENDER IN ITS DISCRETION), SUCH PURCHASE SHALL TO THAT EXTENT BE
RESCINDED AND EACH OTHER LENDER SHALL REPAY TO THE PURCHASING LENDER THE
PURCHASE PRICE PAID THEREFOR, TOGETHER WITH AN AMOUNT EQUAL TO SUCH PAYING
LENDER’S RATABLE SHARE (ACCORDING TO THE PROPORTION OF (I) THE AMOUNT OF SUCH
PAYING LENDER’S REQUIRED REPAYMENT TO (II) THE TOTAL AMOUNT SO RECOVERED FROM
THE PURCHASING LENDER) OF ANY INTEREST OR OTHER AMOUNT PAID OR PAYABLE BY THE
PURCHASING LENDER IN RESPECT OF THE TOTAL AMOUNT SO RECOVERED, WITHOUT FURTHER
INTEREST THEREON.  THE BORROWER AGREES THAT ANY LENDER SO PURCHASING A
PARTICIPATION FROM ANOTHER LENDER MAY, TO THE FULLEST EXTENT PERMITTED BY LAW,
EXERCISE ALL ITS RIGHTS OF PAYMENT (INCLUDING THE RIGHT OF SET-OFF, BUT SUBJECT
TO SECTION 10.09) WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER
WERE THE DIRECT CREDITOR OF THE BORROWER IN THE AMOUNT OF SUCH PARTICIPATION. 
THE ADMINISTRATIVE AGENT WILL KEEP RECORDS (WHICH SHALL BE CONCLUSIVE AND
BINDING IN THE ABSENCE OF MANIFEST ERROR) OF PARTICIPATIONS PURCHASED UNDER THIS
SECTION AND WILL IN EACH CASE NOTIFY THE LENDERS FOLLOWING ANY SUCH PURCHASES OR
REPAYMENTS.  EACH LENDER THAT


 

22

--------------------------------------------------------------------------------


 


PURCHASES A PARTICIPATION PURSUANT TO THIS SECTION SHALL FROM AND AFTER SUCH
PURCHASE HAVE THE RIGHT TO GIVE ALL NOTICES, REQUESTS, DEMANDS, DIRECTIONS AND
OTHER COMMUNICATIONS UNDER THIS AGREEMENT WITH RESPECT TO THE PORTION OF THE
OBLIGATIONS PURCHASED TO THE SAME EXTENT AS THOUGH THE PURCHASING LENDER WERE
THE ORIGINAL OWNER OF THE OBLIGATIONS PURCHASED.

 


2.09                        SECURITY.  AT ALL TIMES AFTER THE CLOSING DATE, THE
OBLIGATIONS SHALL BE SECURED IN ACCORDANCE WITH THE COLLATERAL DOCUMENTS.  IN
CONNECTION WITH THE PLEDGE OF ANY COLLATERAL WHICH IS INCLUDED IN THE
CALCULATION OF THE COLLATERAL VALUE OF THE BORROWING BASE AS REFLECTED IN A DULY
EXECUTED BORROWING BASE CERTIFICATE DELIVERED BY THE BORROWER, THE BORROWER WILL
FROM TIME TO TIME EXECUTE OR CAUSE TO BE EXECUTED SUCH SECURITY AGREEMENTS,
CONTROL AGREEMENTS AND ANY OTHER DOCUMENTS INCIDENT TO THE GRANTING OR
PERFECTION OF THE LIEN IN SUCH COLLATERAL AS ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST AND ANY SUCH DOCUMENTS WILL BE “COLLATERAL DOCUMENTS” HEREUNDER. 
WITHOUT LIMITING ANY PROVISION OF THE COLLATERAL DOCUMENTS, THE BORROWER HEREBY
GRANTS TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT,
THE L/C ISSUERS AND THE LENDERS, A LIEN UPON THE RESTRICTED CASH COLLATERAL TO
SECURE THE OBLIGATIONS.  AFTER THE OCCURRENCE AND DURING THE CONTINUATION OF A
DEFAULT OR EVENT OF DEFAULT, UPON REQUEST BY THE ADMINISTRATIVE AGENT, THE
BORROWER SHALL TRANSFER ALL AMOUNTS HELD IN ANY RESTRICTED CASH COLLATERAL
ACCOUNT OTHER THAN THE RESTRICTED CASH COLLATERAL DEPOSIT ACCOUNT TO THE
RESTRICTED CASH COLLATERAL DEPOSIT ACCOUNT.

 


ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY


 


3.01                        TAXES.


 

(a)                                  Any and all payments by the Borrower to or
for the account of the Administrative Agent or any Lender under any Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities with respect thereto,
excluding, in the case of the Administrative Agent and each Lender, taxes
imposed on or measured by its overall net income, and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the Laws of which the Administrative Agent or such
Lender, as the case may be, is organized or maintains a lending office (all such
non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter referred to
as “Taxes”).  If the Borrower shall be required by any Laws to deduct any Taxes
from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, (i) subject to the last sentence of Section
10.15(a), the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section), the Administrative Agent and such Lender receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions, (iii) the Borrower shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable Laws, and (iv) within 30 days after the date of
such payment, the Borrower shall furnish to the Administrative Agent (which
shall forward the same to such Lender) the original or a certified copy of a
receipt evidencing payment thereof.

 

23

--------------------------------------------------------------------------------


 

(b)                                 In addition, the Borrower agrees to pay any
and all present or future stamp, court or documentary taxes and any other excise
or property taxes or charges or similar levies which arise from any payment made
under any Loan Document or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, any Loan Document
(hereinafter referred to as “Other Taxes”).

 

(c)                                  Subject to Section 10.15(a)(iii), if the
Borrower shall be required to deduct or pay any Taxes or Other Taxes from or in
respect of any sum payable under any Loan Document to the Administrative Agent
or any Lender, the Borrower shall also pay to the Administrative Agent (for the
account of such Lender) or to such Lender at the time interest is paid, such
additional amount that such Lender specifies in reasonable detail as necessary
to preserve the after-tax yield (after factoring in all taxes, including taxes
imposed on or measured by net income) that such Lender would have received if
such Taxes or Other Taxes had not been imposed.

 

(d)                                 The Borrower agrees to indemnify the
Administrative Agent and each Lender for (i) the full amount of Taxes and Other
Taxes (including any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section) paid by the Administrative
Agent and such Lender (other than for any withholding permitted by Section
10.15(a)(iv)), (ii) amounts payable under Section 3.01(c) and (iii) any
liability (including additions to tax, penalties, interest and expenses) arising
therefrom or with respect thereto, in each case whether or not such Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  Payment under this subsection (d) shall be made within
30 days after the date the Lender or the Administrative Agent makes a demand
therefor and provides reasonable evidence of payment.

 

(e)                                  Each Lender that is not an export credit
agency hereby represents that, as of the date it became a Lender under this
Agreement, it was not subject to any Taxes applicable to payments made by the
Borrower hereunder.

 


3.02                        INCREASED COST AND REDUCED RETURN; CAPITAL ADEQUACY.


 

(a)                                  If any Lender determines that as a result
of the introduction of or any change in or in the interpretation of any Law, or
such Lender’s compliance therewith (as so introduced or changed), there shall be
any increase in the cost to such Lender of agreeing to issue or participate in
Letters of Credit, or a reduction in the amount received or receivable by such
Lender in connection with any of the foregoing (excluding for purposes of this
subsection (a) any such increased costs or reduction in amount resulting from
(i) Taxes or Other Taxes (as to which Section 3.01 shall govern), (ii) changes
in the basis of taxation of overall net income or overall gross income by the
United States or any foreign jurisdiction or any political subdivision of either
thereof under the Laws of which such Lender is organized or has its Lending
Office, and (iii) reserve requirements, then from time to time upon demand of
such Lender (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such increased cost or reduction.

 

(b)                                 If any Lender determines that the
introduction of any Law regarding capital adequacy or any change therein or in
the interpretation thereof (as so introduced or changed), or compliance by such
Lender (or its Lending Office) therewith, has the effect of reducing the rate of
return on the capital of such Lender or any corporation Controlling such Lender
as a

 

24

--------------------------------------------------------------------------------


 

consequence of such Lender’s obligations hereunder (taking into consideration
its policies with respect to capital adequacy and such Lender’s desired return
on capital), then from time to time upon demand of such Lender (with a copy of
such demand to the Administrative Agent), the Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such reduction.

 


3.03                        MATTERS APPLICABLE TO ALL REQUESTS FOR COMPENSATION.


 

(a)                                  A certificate of the Administrative Agent
or any Lender claiming compensation under this Article III and setting forth the
additional amount or amounts to be paid to it hereunder shall be conclusive in
the absence of manifest error.  In determining such amount, the Administrative
Agent or such Lender may use any reasonable averaging and attribution methods.

 

(b)                                 If the Borrower becomes obligated to make
any additional or increased payment with respect to any Lender by reason of
Section 3.01(a), or upon any Lender making a claim for compensation under
Section 3.01 or 3.02, the Borrower may remove or replace such Lender in
accordance with Section 10.16.

 


3.04                        SURVIVAL.


 

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

 


ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


 


4.01                        CONDITIONS OF INITIAL CREDIT EXTENSION.  THE
CONDITIONS FOR THE INITIAL CREDIT EXTENSION, AS SET FORTH IN THIS AGREEMENT AS
IN EFFECT PRIOR TO ITS AMENDMENT PURSUANT TO THE EIGHTH AMENDMENT, WERE OR HAVE
BEEN SATISFIED OR WAIVED AND ARE NOT RESTATED HERE.

 


4.02                        CONDITIONS TO ALL CREDIT EXTENSIONS.  THE OBLIGATION
OF EACH L/C ISSUER TO HONOR ANY REQUEST FOR CREDIT EXTENSION IS SUBJECT TO THE
FOLLOWING CONDITIONS PRECEDENT:

 

(a)                                  The representations and warranties of the
Borrower contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

 

(b)                                 No Default or Event of Default shall exist,
or would result from such proposed Credit Extension.

 

(c)                                  The Administrative Agent and the relevant
L/C Issuer shall have received a Request for Credit Extension in accordance with
the requirements hereof.

 

25

--------------------------------------------------------------------------------


 

(d)                                 The Administrative Agent shall have received
a Borrowing Base Certificate showing that, after giving effect to such Credit
Extension, there will be no shortfall in the Collateral Value of the Borrowing
Base.

 

(e)                                  The Administrative Agent shall have
received, in form and substance satisfactory to it, such other assurances,
certificates, documents or consents related to the foregoing as the
Administrative Agent or the Required Lenders reasonably may require.

 

Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 


ARTICLE V.
REPRESENTATIONS AND WARRANTIES


 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 


5.01                        EXISTENCE, QUALIFICATION AND POWER; COMPLIANCE WITH
LAWS.  THE BORROWER (A) IS A CORPORATION DULY ORGANIZED OR FORMED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
INCORPORATION OR ORGANIZATION, (B) HAS ALL REQUISITE POWER AND AUTHORITY AND ALL
REQUISITE GOVERNMENTAL LICENSES, AUTHORIZATIONS, CONSENTS AND APPROVALS TO (I)
OWN ITS ASSETS AND CARRY ON ITS BUSINESS AND (II) EXECUTE, DELIVER AND PERFORM
ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS TO WHICH IT IS A PARTY, AND (C) IS DULY
QUALIFIED AND IS LICENSED AND IN GOOD STANDING UNDER THE LAWS OF EACH
JURISDICTION WHERE ITS OWNERSHIP, LEASE OR OPERATION OF PROPERTIES OR THE
CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION OR LICENSE; EXCEPT IN EACH
CASE REFERRED TO IN CLAUSE (B)(I) OR (C), TO THE EXTENT THAT FAILURE TO DO SO
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


5.02                        AUTHORIZATION; NO CONTRAVENTION.  THE EXECUTION,
DELIVERY AND PERFORMANCE BY THE BORROWER OF EACH LOAN DOCUMENT TO WHICH IT IS
PARTY, HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR OTHER
ORGANIZATIONAL ACTION, AND DO NOT AND WILL NOT (A) CONTRAVENE THE TERMS OF ANY
OF ITS ORGANIZATION DOCUMENTS; (B) CONFLICT WITH OR RESULT IN ANY BREACH OR
CONTRAVENTION OF, OR THE CREATION OF ANY LIEN (OTHER THAN THE LIENS CREATED
UNDER THE LOAN DOCUMENTS) UNDER, (I) ANY CONTRACTUAL OBLIGATION TO WHICH IT IS A
PARTY OR (II) ANY ORDER, INJUNCTION, WRIT OR DECREE OF ANY GOVERNMENTAL
AUTHORITY OR ANY ARBITRAL AWARD TO WHICH IT OR ITS PROPERTY IS SUBJECT; OR (C)
VIOLATE ANY LAW APPLICABLE TO THE BORROWER.

 


5.03                        GOVERNMENTAL AUTHORIZATION; OTHER CONSENTS.  NO
APPROVAL, CONSENT, EXEMPTION, AUTHORIZATION, OR OTHER ACTION BY, OR NOTICE TO,
OR FILING WITH, ANY GOVERNMENTAL AUTHORITY IS NECESSARY OR REQUIRED IN
CONNECTION WITH THE EXECUTION, DELIVERY OR PERFORMANCE BY, OR ENFORCEMENT
AGAINST, THE BORROWER OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT EXCEPT, WITH
RESPECT TO THE PERFECTION OF THE LIENS GRANTED TO THE ADMINISTRATIVE AGENT UNDER
THE LOAN DOCUMENTS FOR THE BENEFIT OF THE LENDERS, SUCH RECORDINGS AND FILINGS
DESCRIBED IN SECTION 5.15.

 


5.04                        BINDING EFFECT.  THIS AGREEMENT HAS BEEN, AND EACH
OTHER LOAN DOCUMENT, WHEN DELIVERED HEREUNDER, WILL HAVE BEEN, DULY EXECUTED AND
DELIVERED BY THE BORROWER.  THIS AGREEMENT CONSTITUTES, AND EACH OTHER LOAN
DOCUMENT WHEN SO DELIVERED WILL CONSTITUTE, A LEGAL,


 

26

--------------------------------------------------------------------------------


 


VALID AND BINDING OBLIGATION OF THE BORROWER, ENFORCEABLE AGAINST THE BORROWER
IN ACCORDANCE WITH ITS TERMS EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY DEBTOR
RELIEF LAWS OR BY GENERAL EQUITABLE PRINCIPLES (WHETHER ENFORCEMENT IS SOUGHT BY
PROCEEDINGS IN EQUITY OR AT LAW).

 


5.05                        FINANCIAL STATEMENTS; NO MATERIAL ADVERSE EFFECT.


 

(a)                                  The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) reflect all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and indebtedness in each
case to the extent required to be so reflected under GAAP consistently applied
throughout the period covered thereby.

 

(b)                                 Since the date of the Audited Financial
Statements, other than as disclosed in the quarterly financial statements of the
Borrower for the periods ended March 31, 2003 and June 30, 2003 or in other
public disclosures made by the Borrower, there has been no event or circumstance
that has or could reasonably be expected to have a Material Adverse Effect.

 


5.06                        LITIGATION.  EXCEPT AS DISCLOSED IN SCHEDULE 5.06,
THERE ARE NO ACTIONS, SUITS, PROCEEDINGS, CLAIMS OR DISPUTES PENDING OR, TO THE
KNOWLEDGE OF THE BORROWER, THREATENED, AT LAW, IN EQUITY, IN ARBITRATION OR
BEFORE ANY GOVERNMENTAL AUTHORITY, BY OR AGAINST THE BORROWER OR ANY OF ITS
SUBSIDIARIES OR AGAINST ANY OF THEIR PROPERTIES OR REVENUES THAT (A) PURPORT TO
AFFECT OR PERTAIN TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OF THE
TRANSACTIONS PROVIDED FOR HEREIN, OR (B) COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.

 


5.07                        OWNERSHIP OF PROPERTY; LIENS.  EACH OF THE BORROWER
AND EACH SUBSIDIARY HAS GOOD RECORD AND MARKETABLE TITLE IN FEE SIMPLE TO, OR
VALID LEASEHOLD INTERESTS IN, ALL REAL PROPERTY NECESSARY OR USED IN THE
ORDINARY CONDUCT OF ITS BUSINESS, EXCEPT FOR SUCH DEFECTS IN TITLE AS COULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.

 


5.08                        INSURANCE.  THE PROPERTIES OF THE BORROWER AND ITS
SUBSIDIARIES ARE INSURED WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE
COMPANIES NOT AFFILIATES OF THE BORROWER, IN SUCH AMOUNTS, WITH SUCH DEDUCTIBLES
AND COVERING SUCH RISKS AS ARE CUSTOMARILY CARRIED BY COMPANIES ENGAGED IN
SIMILAR BUSINESSES AND OWNING SIMILAR PROPERTIES IN LOCALITIES WHERE THE
BORROWER OR ITS SUBSIDIARIES OPERATE.

 


5.09                        TAXES.  THE BORROWER AND ITS SUBSIDIARIES HAVE FILED
ALL FEDERAL, STATE AND OTHER MATERIAL TAX RETURNS AND REPORTS REQUIRED TO BE
FILED, AND HAVE PAID ALL FEDERAL, STATE AND OTHER MATERIAL TAXES, ASSESSMENTS,
FEES AND OTHER GOVERNMENTAL CHARGES LEVIED OR IMPOSED UPON THEM OR THEIR
PROPERTIES, INCOME OR ASSETS OTHERWISE DUE AND PAYABLE, EXCEPT THOSE WHICH ARE
NOT YET DELINQUENT (AFTER GIVING EFFECT TO ANY APPLICABLE CURE OR GRACE PERIOD)
OR ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND FOR WHICH
ADEQUATE RESERVES HAVE BEEN PROVIDED IN ACCORDANCE WITH GAAP.  TO THE BORROWER’S
KNOWLEDGE, THERE IS NO PROPOSED TAX ASSESSMENT


 

27

--------------------------------------------------------------------------------


 


AGAINST THE BORROWER OR ANY SUBSIDIARY THAT COULD, IF MADE, BE REASONABLY
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


5.10                        ERISA COMPLIANCE.


 


(A)  EACH PLAN IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE APPLICABLE
PROVISIONS OF ERISA, THE CODE AND OTHER FEDERAL OR STATE LAWS.  EACH PLAN THAT
IS INTENDED TO QUALIFY UNDER SECTION 401(A) OF THE CODE HAS RECEIVED A FAVORABLE
DETERMINATION LETTER FROM THE IRS OR AN APPLICATION FOR SUCH A LETTER IS
CURRENTLY BEING OR WILL BE PROCESSED BY THE IRS WITH RESPECT THERETO AND SUCH
APPLICATION IS OR WILL BE WITHIN A REMEDIAL AMENDMENT PERIOD AND, TO THE
BORROWER’S KNOWLEDGE, NOTHING HAS OCCURRED WHICH WOULD PREVENT, OR CAUSE THE
LOSS OF, SUCH QUALIFICATION WHICH IS NOT CORRECTABLE WITHOUT COST OR AT A COST
THAT IS IMMATERIAL.  THE BORROWER AND EACH ERISA AFFILIATE HAVE MADE ALL
REQUIRED CONTRIBUTIONS TO EACH PLAN SUBJECT TO SECTION 412 OF THE CODE, AND NO
APPLICATION FOR A FUNDING WAIVER OR AN EXTENSION OF ANY AMORTIZATION PERIOD
PURSUANT TO SECTION 412 OF THE CODE HAS BEEN MADE WITH RESPECT TO ANY PLAN.


 


(B)  THERE ARE NO PENDING OR, TO THE BORROWER’S KNOWLEDGE, THREATENED CLAIMS,
ACTIONS OR LAWSUITS, OR ACTION BY ANY GOVERNMENTAL AUTHORITY, WITH RESPECT TO
ANY PLAN THAT COULD BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. 
THERE HAS BEEN NO PROHIBITED TRANSACTION OR VIOLATION OF THE FIDUCIARY
RESPONSIBILITY RULES WITH RESPECT TO ANY PLAN THAT HAS RESULTED OR COULD BE
REASONABLY EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(C)  (I)  EXCEPT AS SPECIFICALLY DISCLOSED IN SCHEDULE 5.10, NO ERISA EVENT HAS
OCCURRED WITHIN THE PAST 12 YEARS OR IS REASONABLY EXPECTED TO OCCUR; (II)
EXCEPT AS SPECIFICALLY DISCLOSED IN SCHEDULE 5.10, NO PENSION PLAN HAS ANY
UNFUNDED PENSION LIABILITY; (III) NEITHER THE BORROWER NOR ANY ERISA AFFILIATE
HAS INCURRED, OR REASONABLY EXPECTS TO INCUR, ANY LIABILITY UNDER TITLE IV OF
ERISA WITH RESPECT TO ANY PENSION PLAN (OTHER THAN PREMIUMS DUE AND NOT
DELINQUENT UNDER SECTION 4007 OF ERISA); (IV) NEITHER THE BORROWER NOR ANY ERISA
AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS TO INCUR, ANY LIABILITY (AND NO
EVENT HAS OCCURRED WHICH, WITH THE GIVING OF NOTICE UNDER SECTION 4219 OF ERISA,
COULD BE REASONABLY EXPECTED TO RESULT IN SUCH LIABILITY) UNDER SECTIONS 4201 OR
4243 OF ERISA WITH RESPECT TO A MULTIEMPLOYER PLAN; AND (V) NEITHER THE BORROWER
NOR ANY ERISA AFFILIATE HAS ENGAGED IN A TRANSACTION THAT COULD BE SUBJECT TO
SECTIONS 4069 OR 4212(C) OF ERISA.


 


5.11                        MARGIN REGULATIONS; INVESTMENT COMPANY ACT; PUBLIC
UTILITY HOLDING COMPANY ACT.


 

(a)                                  The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.

 

(b)                                 None of the Borrower, any Person Controlling
the Borrower, or any Subsidiary (i) is a “holding company,” or a “subsidiary
company” of a “holding company,” or an “affiliate” of a “holding company” or of
a “subsidiary company” of a “holding company,” within the meaning of the Public
Utility Holding Company Act of 1935, or (ii) is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.

 

28

--------------------------------------------------------------------------------


 


5.12                        DISCLOSURE.  NO STATEMENT, INFORMATION, REPORT,
REPRESENTATION, OR WARRANTY MADE BY BORROWER IN ANY LOAN DOCUMENT OR FURNISHED
TO THE ADMINISTRATIVE AGENT OR ANY LENDER BY OR ON BEHALF OF THE BORROWER IN
CONNECTION WITH ANY LOAN DOCUMENT CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL
FACT OR OMITS ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING.

 


5.13                        COMPLIANCE WITH LAWS.  EACH OF THE BORROWER AND EACH
SUBSIDIARY IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF
ALL LAWS APPLICABLE TO IT OR TO ITS PROPERTIES, EXCEPT IN SUCH INSTANCES IN
WHICH (A) SUCH REQUIREMENT OF LAW IS BEING CONTESTED IN GOOD FAITH OR A BONA
FIDE DISPUTE EXISTS WITH RESPECT THERETO OR (B) THE FAILURE TO COMPLY THEREWITH
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


5.14                        TAX SHELTER REGULATIONS.  THE BORROWER DOES NOT
INTEND TO TREAT THE LETTERS OF CREDIT AND RELATED TRANSACTIONS AS BEING A
“REPORTABLE TRANSACTION” (WITHIN THE MEANING OF TREASURY REGULATION
SECTION 1.6011-4).  IN THE EVENT THE BORROWER DETERMINES TO TAKE ANY ACTION
INCONSISTENT WITH SUCH INTENTION, IT WILL PROMPTLY NOTIFY THE ADMINISTRATIVE
AGENT THEREOF.  IF THE BORROWER SO NOTIFIES THE ADMINISTRATIVE AGENT, THE
BORROWER ACKNOWLEDGES THAT ONE OR MORE OF THE LENDERS MAY TREAT ITS INTEREST IN
LETTERS OF CREDIT AS PART OF A TRANSACTION THAT IS SUBJECT TO TREASURY
REGULATION SECTION 301.6112-1, AND SUCH LENDER OR LENDERS, AS APPLICABLE, WILL
MAINTAIN THE LISTS AND OTHER RECORDS REQUIRED BY SUCH TREASURY REGULATION.

 


5.15                        COLLATERAL DOCUMENTS.


 

(a)                                  The provisions of each of the Collateral
Documents are effective to create in favor of the Administrative Agent for the
benefit of the Lenders a legal, valid and enforceable security interest in all
right, title and interest of the Borrower in the personal property Collateral
described therein; and, upon the execution and delivery of the Restricted Cash
Collateral Agreements, the Administrative Agent for the benefit of the Lenders
shall have a perfected first priority security interest in all right, title and
interest of the Borrower in the Restricted Cash Collateral , subject only to
customary and ordinary Liens in favor of the financial institution acting as the
depository bank or as securities intermediary to secure payment of fees, costs
of administration and payment of other amounts relating to such account payable
by Borrower to such financial institution.

 

(b)                                 All representations and warranties of the
Borrower in the Collateral Documents and all other Loan Documents (i) are true
and correct in all material respects, except to the extent that such
representations and warranties provide that they are made as of an earlier date,
in which case they are true and correct in all material respects as of such
earlier date and (ii) shall at all times be construed to be for the benefit of
the Administrative Agent and the Lenders, and they shall remain in full force
and effect, notwithstanding the assignment of any of the Collateral Documents or
the foreclosure or the partial release of the Liens created thereunder, in each
case, until the occurrence of the events described in Section 9.11(b)(i).

 


ARTICLE VI.
AFFIRMATIVE COVENANTS


 

So long as any Lender shall have any Commitment hereunder, any Obligation
hereunder

 

29

--------------------------------------------------------------------------------


 

for the payment of money that has accrued and is payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, the Borrower
shall, and shall (except in the case of the covenants set forth in Sections
6.01, 6.02, 6.03, 6.10 and 6.12) cause each Subsidiary to:

 


6.01                        FINANCIAL STATEMENTS.  DELIVER TO THE ADMINISTRATIVE
AGENT AND EACH LENDER, IN FORM AND DETAIL SATISFACTORY TO THE ADMINISTRATIVE
AGENT AND THE REQUIRED LENDERS:

 

(a)                                  as soon as available, but in any event
within 90 days after the end of each fiscal year of the Borrower, a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of income and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Administrative Agent, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and

 

(b)                                 as soon as available, but in any event
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal quarter, and the related
consolidated statements of income and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as presenting fairly in all material respects the financial condition, results
of operations, and cash flows of the Borrower and its Subsidiaries in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes.

 

As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

 


6.02                        CERTIFICATES; OTHER INFORMATION.  DELIVER TO THE
ADMINISTRATIVE AGENT AND EACH LENDER, IN FORM AND DETAIL SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS:

 

(a)                                  Reserved;

 

(b)                                 concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower;

 

(c)                                  no later than three (3) Business Days after
any request by the Administrative Agent or any Lender, copies of any detailed
audit reports, management letters or recommendations submitted to the board of

 

30

--------------------------------------------------------------------------------


 

directors (or the audit committee of the board of directors) of the Borrower by
independent accountants in connection with the accounts or books of the Borrower
or any Subsidiary, or any audit of any of them;

 

(d)                                 promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower files with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

 

(e)                                  promptly after the Borrower has notified
the Administrative Agent of any intention by the Borrower to treat the Letters
of Credit and related transactions as being a “reportable transaction” (within
the meaning of Treasury Regulation Section 1.6011-4), a duly completed copy of
IRS Form 8886 or any successor form; and

 

(f)                                    promptly, such additional information
regarding the business, financial or corporate affairs of the Borrower or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01 and 6.02 may be
delivered electronically as provided in Section 10.02; provided that: (i) the
Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender that requests the Borrower to deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the Borrower shall notify (which
may be by facsimile or electronic mail) the Administrative Agent and each Lender
of the posting of any such documents (which notification shall be deemed to have
occurred when the Administrative Agent sends email notices of such posting) and
deliver to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Borrowing Base Certificates required by Section 2.02 and the Compliance
Certificates required by Section 6.02(b) to the Administrative Agent.  Except
for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 


6.03                        NOTICES.  PROMPTLY (AND IN ANY EVENT, WITH RESPECT
TO SECTION 6.03(A), NO LATER THAN 5 BUSINESS DAYS AFTER KNOWLEDGE THEREOF BY A
RESPONSIBLE OFFICER) NOTIFY THE ADMINISTRATIVE AGENT AND EACH LENDER:

 

(a)                                  of the occurrence of any Default or Event
of Default;

 

(b)                                 of any matter that has resulted or could be
reasonably expected to have a Material Adverse Effect, including (i) breach or
non-performance of, or any default under, a Contractual Obligation of the
Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or

 

31

--------------------------------------------------------------------------------


 

proceeding affecting the Borrower or any Subsidiary, including pursuant to any
applicable Environmental Laws;

 

(c)                                  of any litigation, investigation or
proceeding affecting the Borrower or any Subsidiary in which the amount involved
exceeds the Threshold Amount, or in which injunctive relief or similar relief is
sought, which relief, if granted, could be reasonably expected to have a
Material Adverse Effect;

 

(d)                                 of the occurrence of any ERISA Event;

 

(e)                                  of any material change in accounting
policies or financial reporting practices by the Borrower or any Subsidiary.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement or other
Loan Document that have been breached.

 


6.04                        PRESERVATION OF EXISTENCE, ETC.  (A) PRESERVE, RENEW
AND MAINTAIN IN FULL FORCE AND EFFECT ITS LEGAL EXISTENCE AND GOOD STANDING
UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION EXCEPT IN A TRANSACTION
PERMITTED BY SECTION 7.01; (B) TAKE ALL REASONABLE ACTION TO MAINTAIN ALL
RIGHTS, PRIVILEGES, PERMITS, LICENSES AND FRANCHISES NECESSARY OR DESIRABLE IN
THE NORMAL CONDUCT OF ITS BUSINESS; AND (C) PRESERVE OR RENEW ALL OF ITS
REGISTERED PATENTS, TRADEMARKS, TRADE NAMES AND SERVICE MARKS, EXCEPT, IN EACH
CASE, TO THE EXTENT THAT THE FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.

 


6.05                        MAINTENANCE OF PROPERTIES.  (A) MAINTAIN, PRESERVE
AND PROTECT ALL OF ITS PROPERTIES AND EQUIPMENT NECESSARY IN THE OPERATION OF
ITS BUSINESS IN GOOD WORKING ORDER AND CONDITION, ORDINARY WEAR AND TEAR
EXCEPTED; (B) MAKE ALL NECESSARY REPAIRS THERETO AND RENEWALS AND REPLACEMENTS
THEREOF; AND (C) USE THE STANDARD OF CARE TYPICAL IN THE INDUSTRY IN THE
OPERATION AND MAINTENANCE OF ITS FACILITIES; EXCEPT IN EACH CASE TO THE EXTENT
THAT FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.

 


6.06                        MAINTENANCE OF INSURANCE.  MAINTAIN WITH FINANCIALLY
SOUND AND REPUTABLE INSURANCE COMPANIES NOT AFFILIATES OF THE BORROWER,
INSURANCE WITH RESPECT TO ITS PROPERTIES AND BUSINESS AGAINST LOSS OR DAMAGE OF
THE KINDS CUSTOMARILY INSURED AGAINST BY PERSONS ENGAGED IN THE SAME OR SIMILAR
BUSINESS, OF SUCH TYPES AND IN SUCH AMOUNTS (AFTER GIVING EFFECT TO ANY
SELF-INSURANCE COMPATIBLE WITH THE FOLLOWING STANDARDS) AS ARE CUSTOMARILY
CARRIED UNDER SIMILAR CIRCUMSTANCES BY SUCH OTHER PERSONS.

 


6.07                        COMPLIANCE WITH LAWS.  COMPLY IN ALL MATERIAL
RESPECTS WITH THE REQUIREMENTS OF ALL LAWS APPLICABLE TO IT OR TO ITS BUSINESS
OR PROPERTY, EXCEPT IN SUCH INSTANCES IN WHICH (A) SUCH REQUIREMENT OF LAW IS
BEING CONTESTED IN GOOD FAITH OR A BONA FIDE DISPUTE EXISTS WITH RESPECT
THERETO; OR (B) THE FAILURE TO COMPLY THEREWITH COULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.

 

32

--------------------------------------------------------------------------------


 


6.08                        BOOKS AND RECORDS.  MAINTAIN PROPER BOOKS OF RECORD
AND ACCOUNT, IN WHICH FULL, TRUE AND CORRECT ENTRIES IN CONFORMITY WITH GAAP
(OR, IN THE CASE OF BOOKS OF RECORD AND ACCOUNT RELATING SOLELY TO LP CHILE,
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES IN EFFECT IN CHILE) CONSISTENTLY
APPLIED SHALL BE MADE OF ALL FINANCIAL TRANSACTIONS AND MATTERS INVOLVING THE
ASSETS AND BUSINESS OF THE BORROWER OR SUCH SUBSIDIARY, AS THE CASE MAY BE; AND
(B) MAINTAIN SUCH BOOKS OF RECORD AND ACCOUNT IN MATERIAL CONFORMITY WITH ALL
APPLICABLE REQUIREMENTS OF ANY GOVERNMENTAL AUTHORITY HAVING REGULATORY
JURISDICTION OVER THE BORROWER OR SUCH SUBSIDIARY, AS THE CASE MAY BE.

 


6.09                        INSPECTION RIGHTS.  PERMIT REPRESENTATIVES AND
INDEPENDENT CONTRACTORS OF THE ADMINISTRATIVE AGENT AND EACH LENDER TO VISIT AND
INSPECT ANY OF ITS PROPERTIES, TO EXAMINE ITS CORPORATE, FINANCIAL AND OPERATING
RECORDS, AND MAKE COPIES THEREOF OR ABSTRACTS THEREFROM, AND TO DISCUSS ITS
AFFAIRS, FINANCES AND ACCOUNTS WITH ITS DIRECTORS, OFFICERS, AND INDEPENDENT
PUBLIC ACCOUNTANTS, ALL AT THE EXPENSE OF THE BORROWER AND AT SUCH REASONABLE
TIMES DURING NORMAL BUSINESS HOURS AND AS OFTEN AS MAY BE REASONABLY DESIRED,
UPON REASONABLE ADVANCE NOTICE TO THE BORROWER; PROVIDED, HOWEVER, THAT WHEN AN
EVENT OF DEFAULT EXISTS THE ADMINISTRATIVE AGENT OR ANY LENDER (OR ANY OF THEIR
RESPECTIVE REPRESENTATIVES OR INDEPENDENT CONTRACTORS) MAY DO ANY OF THE
FOREGOING AT THE EXPENSE OF THE BORROWER AT ANY TIME DURING NORMAL BUSINESS
HOURS AND WITHOUT ADVANCE NOTICE.

 


6.10                        COMPLIANCE WITH ERISA.


 

Do, and cause each of its ERISA Affiliates to do, each of the following: (a)
maintain each Plan in compliance with the applicable provisions of ERISA, the
Code and other Federal or state law; (b) cause each Plan that is qualified under
Section 401(a) of the Code to maintain such qualification; and (c) make all
required contributions to any Plan subject to Section 412 of the Code; except,
in each case, to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 


6.11                        USE OF PROCEEDS.  USE THE PROCEEDS OF THE CREDIT
EXTENSIONS FOR WORKING CAPITAL, CAPITAL EXPENDITURES, TO REFINANCE INDEBTEDNESS,
AND OTHER GENERAL CORPORATE PURPOSES NOT IN CONTRAVENTION OF ANY APPLICABLE LAW
OR OF ANY LOAN DOCUMENT.

 

6.12                        Collateral Documents.  Promptly upon the written
request by the Administrative Agent or the Required Lenders, do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and
re-register, any and all such further acts, deeds, conveyances, security
agreements, mortgages, assignments, estoppel certificates, financing statements
and continuations thereof, termination statements, notices of assignment,
transfers, certificates, assurances and other instruments the Administrative
Agent or such Lenders, as the case may be, may reasonably require from time to
time in order (i) to carry out more effectively the purposes of this Agreement
or any other Loan Document, (ii) to subject to the Liens created by any of the
Collateral Documents any of the properties, rights or interests covered by any
of the Collateral Documents, (iii) to perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and the Liens
intended to be created thereby, and (iv) to better assure, convey, grant,
assign, transfer, preserve, protect and confirm to the Administrative Agent and
Lenders the rights granted or now or hereafter granted to the Lenders under any
Loan Document.

 

33

--------------------------------------------------------------------------------


 


ARTICLE VII.
NEGATIVE COVENANTS


 

So long as any Lender shall have any Commitment hereunder, any Obligation
hereunder for the payment of money that has accrued and is payable shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding, the
Borrower shall not directly or indirectly:

 


7.01                        FUNDAMENTAL CHANGES.  (I) DISSOLVE OR LIQUIDATE OR
(II) MERGE, CONSOLIDATE WITH OR INTO ANOTHER PERSON, OR DISPOSE OF (WHETHER IN
ONE TRANSACTION OR IN A SERIES OF TRANSACTIONS) ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS (WHETHER NOW OWNED OR HEREAFTER ACQUIRED) TO OR IN FAVOR OF ANY PERSON
UNLESS, IN THE CASE OF (II) ABOVE, SUCH PERSON ASSUMES, PURSUANT TO A WRITTEN
AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO ADMINISTRATIVE AGENT, ALL OF THE
OBLIGATIONS AND NO DEFAULT OR EVENT OF DEFAULT WILL OTHERWISE RESULT FROM SUCH
TRANSACTION OR TRANSACTIONS:

 


7.02                        USE OF PROCEEDS.  USE THE PROCEEDS OF ANY CREDIT
EXTENSION, WHETHER DIRECTLY OR INDIRECTLY, AND WHETHER IMMEDIATELY, INCIDENTALLY
OR ULTIMATELY, TO PURCHASE OR CARRY MARGIN STOCK (WITHIN THE MEANING OF
REGULATION U OF THE FRB) OR TO EXTEND CREDIT TO OTHERS FOR THE PURPOSE OF
PURCHASING OR CARRYING MARGIN STOCK OR TO REFUND INDEBTEDNESS ORIGINALLY
INCURRED FOR SUCH PURPOSE.

 


ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES


 


8.01                        EVENTS OF DEFAULT.  ANY OF THE FOLLOWING SHALL
CONSTITUTE AN EVENT OF DEFAULT:

 

(a)                                  Non-Payment.  The Borrower fails to pay (i)
when and as required to be paid herein, any L/C Obligation, or (ii) within three
days after the same becomes due, any interest on any L/C Obligation, or any
commitment or other fee due hereunder, or (iii) within five days after the same
becomes due, any other amount payable hereunder or under any other Loan
Document; or

 

(b)                                 Specific Covenants.  The Borrower fails to
perform or observe any term, covenant or agreement contained in any of Section
2.02, 6.01, 6.02(b), 6.02(c), 6.04, 6.09, or 6.11 or Article VII; or

 

(c)                                  Other Defaults.  Borrower fails to perform
or observe any other covenant or agreement (not specified in subsection (a) or
(b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty or certification made or deemed made by or on behalf of
the Borrower herein, in any other Loan Document, or in any document, agreement,
instrument, or certificate executed and delivered in connection herewith or
therewith shall be incorrect or misleading in any material respect when made or
deemed made; or

 

(e)                                  Cross-Default.  An Event of Default (as
defined therein) resulting from the failure to make any payment of principal,
interest or premium when due and payable under the

 

34

--------------------------------------------------------------------------------


 

Indentures (after giving effect to any cure or grace period provided therein) or
to repurchase or redeem any note issued under the Indentures when required
thereby occurs and is continuing or any other Event of Default occurs and is
continuing under the Indentures and results in the Indebtedness under the
Indentures being accelerated; or

 

(f)                                    Insolvency Proceedings, Etc.  Borrower or
any of its Subsidiaries institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g)                                 Inability to Pay Debts; Attachment.  (i) The
Borrower or any Subsidiary becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 60 days after its issue or levy; or

 

(h)                                 ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of the Borrower under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of the Threshold Amount, or (ii) the Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

 

(i)                                     Invalidity of Loan Documents.  Any Loan
Document, at any time after its execution and delivery and for any reason,
ceases to be in force and effect in any material respect, or is declared by a
court of competent jurisdiction to be null and void, invalid or unenforceable in
any material respect, other than, in each case, (i) pursuant to the terms of
such Loan Document or the Agreement, (ii) with the agreement of all the Lenders,
or (iii) upon the satisfaction in full of all the Obligations; or Borrower
denies that it has any or further liability or obligation under any Loan
Document, prior to the satisfaction in full of all the Obligations and the
obligations under such Loan Document; or Borrower purports unilaterally to
revoke, terminate or rescind any Loan Document; or

 


8.02                        REMEDIES UPON EVENT OF DEFAULT.  IF ANY EVENT OF
DEFAULT OCCURS AND IS CONTINUING, THE ADMINISTRATIVE AGENT SHALL, AT THE REQUEST
OF, OR MAY, WITH THE CONSENT OF, THE REQUIRED LENDERS, TAKE ANY OR ALL OF THE
FOLLOWING ACTIONS:

 

(a)                                  declare the obligation of the L/C Issuers
to make L/C Credit Extensions to be terminated, whereupon such obligation shall
be terminated;

 

35

--------------------------------------------------------------------------------


 

(b)                                 declare all L/C Borrowings, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

 

(c)                                  exercise on behalf of itself and the
Lenders all rights and remedies available to it and the Lenders under the Loan
Documents or applicable law;

 

provided, however, that upon the occurrence of any event specified in subsection
(f) of Section 8.01, any obligation of the L/C Issuers to make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all L/C
Borrowings, interest and other amounts as aforesaid shall automatically become
due and payable, in each case without further act of the Administrative Agent or
any Lender.

 


8.03                        APPLICATION OF FUNDS.  AFTER THE EXERCISE OF
REMEDIES PROVIDED FOR IN SECTION 8.02 (OR AFTER THE L/C BORROWINGS HAVE
AUTOMATICALLY BECOME IMMEDIATELY DUE AND PAYABLE AS SET FORTH IN THE PROVISO TO
SECTION 8.02), ANY AMOUNTS RECEIVED ON ACCOUNT OF THE OBLIGATIONS SHALL BE
APPLIED BY THE ADMINISTRATIVE AGENT IN THE FOLLOWING ORDER:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities (excluding indemnities not then owed), expenses and other amounts
(including Attorney Costs payable hereunder and amounts payable under Article
III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities (excluding indemnities not then owed) and other amounts (other than
principal and interest) payable to the Lenders (including Attorney Costs payable
hereunder and amounts payable under Article III), ratably among them in
proportion to the amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on L/C Borrowings, ratably among the Lenders in proportion to
the respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of L/C Borrowings, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuers, as cash
collateral that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full (excluding indemnities not then owed), to the Borrower or as
otherwise required by Law.

 

Amounts used as cash collateral for the aggregate undrawn amount of Letters of
Credit pursuant to clause Fifth above shall be applied to satisfy drawings under
such Letters of Credit as they occur.  If any amount remains on deposit as cash
collateral after all Letters of Credit have either

 

36

--------------------------------------------------------------------------------


 

been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.

 


ARTICLE IX.
ADMINISTRATIVE AGENT


 


9.01                        APPOINTMENT AND AUTHORIZATION OF ADMINISTRATIVE
AGENT.


 

(a)                                  Each Lender hereby irrevocably appoints,
designates and authorizes the Administrative Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto.  Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.  Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Loan Documents with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law.  Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.

 

(b)                                 Each L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith until such time (and except for so long) as the
Administrative Agent may agree at the request of the Required Lenders to act for
such L/C Issuer with respect thereto; provided, however, that each L/C Issuer
shall have all of the benefits and immunities (i) provided to the Administrative
Agent in this Article IX with respect to any acts taken or omissions suffered by
such L/C Issuer in connection with Letters of Credit issued by it or proposed to
be issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in this Article IX and in the definition of “Agent-Related
Person” included the L/C Issuer with respect to such acts or omissions, and
(ii) as additionally provided herein with respect to the L/C Issuer.

 


9.02                        DELEGATION OF DUTIES.  THE ADMINISTRATIVE AGENT MAY
EXECUTE ANY OF ITS DUTIES UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY OR
THROUGH AGENTS, EMPLOYEES OR ATTORNEYS-IN-FACT AND SHALL BE ENTITLED TO ADVICE
OF COUNSEL AND OTHER CONSULTANTS OR EXPERTS CONCERNING ALL MATTERS PERTAINING TO
SUCH DUTIES.  THE ADMINISTRATIVE AGENT SHALL NOT BE RESPONSIBLE FOR THE
NEGLIGENCE OR MISCONDUCT OF ANY AGENT OR ATTORNEY-IN-FACT THAT IT SELECTS IN THE
ABSENCE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 


9.03                        LIABILITY OF ADMINISTRATIVE AGENT.  NO AGENT-RELATED
PERSON SHALL (A) BE LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY ANY OF
THEM UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY (EXCEPT FOR ITS


 

37

--------------------------------------------------------------------------------


 


OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT IN CONNECTION WITH ITS DUTIES
EXPRESSLY SET FORTH HEREIN), OR (B) BE RESPONSIBLE IN ANY MANNER TO ANY LENDER
OR PARTICIPANT FOR ANY RECITAL, STATEMENT, REPRESENTATION OR WARRANTY MADE BY
BORROWER OR ANY OFFICER THEREOF, CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT,
OR IN ANY CERTIFICATE, REPORT, STATEMENT OR OTHER DOCUMENT REFERRED TO OR
PROVIDED FOR IN, OR RECEIVED BY THE ADMINISTRATIVE AGENT UNDER OR IN CONNECTION
WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR THE VALIDITY, EFFECTIVENESS,
GENUINENESS, ENFORCEABILITY OR SUFFICIENCY OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR ANY FAILURE OF BORROWER OR ANY OTHER PARTY TO ANY LOAN DOCUMENT
TO PERFORM ITS OBLIGATIONS HEREUNDER OR THEREUNDER.  NO AGENT-RELATED PERSON
SHALL BE UNDER ANY OBLIGATION TO ANY LENDER OR PARTICIPANT TO ASCERTAIN OR TO
INQUIRE AS TO THE OBSERVANCE OR PERFORMANCE OF ANY OF THE AGREEMENTS CONTAINED
IN, OR CONDITIONS OF, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR TO INSPECT
THE PROPERTIES, BOOKS OR RECORDS OF BORROWER OR ANY AFFILIATE THEREOF.

 


9.04                        RELIANCE BY ADMINISTRATIVE AGENT.


 

(a)                                  The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
electronic mail message, statement or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to Borrower), independent accountants and other experts selected by the
Administrative Agent.  The Administrative Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. 
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders (or of all Lenders
if required hereby in any instance) and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders.

 

(b)                                 For purposes of determining compliance with
the conditions specified in Section 4.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

 


9.05                        NOTICE OF DEFAULT.  THE ADMINISTRATIVE AGENT SHALL
NOT BE DEEMED TO HAVE KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF ANY DEFAULT OR
EVENT OF DEFAULT, EXCEPT WITH RESPECT TO DEFAULTS IN THE PAYMENT OF PRINCIPAL,
INTEREST AND FEES REQUIRED TO BE PAID TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE LENDERS, UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
WRITTEN NOTICE FROM A LENDER OR THE BORROWER REFERRING TO THIS AGREEMENT,
DESCRIBING SUCH DEFAULT OR EVENT OF DEFAULT AND STATING THAT SUCH NOTICE IS A
“NOTICE OF DEFAULT.”  THE ADMINISTRATIVE AGENT WILL NOTIFY THE LENDERS OF ITS
RECEIPT OF ANY SUCH NOTICE.  THE ADMINISTRATIVE AGENT SHALL TAKE SUCH ACTION
WITH RESPECT TO SUCH DEFAULT OR EVENT OF DEFAULT AS


 

38

--------------------------------------------------------------------------------


 


MAY BE DIRECTED BY THE REQUIRED LENDERS IN ACCORDANCE WITH ARTICLE VIII;
PROVIDED, HOWEVER, THAT UNLESS AND UNTIL THE ADMINISTRATIVE AGENT HAS RECEIVED
ANY SUCH DIRECTION, THE ADMINISTRATIVE AGENT MAY (BUT SHALL NOT BE OBLIGATED TO)
TAKE SUCH ACTION, OR REFRAIN FROM TAKING SUCH ACTION, WITH RESPECT TO SUCH
DEFAULT OR EVENT OF DEFAULT AS IT SHALL DEEM ADVISABLE OR IN THE BEST INTEREST
OF THE LENDERS.

 


9.06                        CREDIT DECISION; DISCLOSURE OF INFORMATION BY
ADMINISTRATIVE AGENT.  EACH LENDER ACKNOWLEDGES THAT NO AGENT-RELATED PERSON HAS
MADE ANY REPRESENTATION OR WARRANTY TO IT, AND THAT NO ACT BY THE ADMINISTRATIVE
AGENT HEREAFTER TAKEN, INCLUDING ANY CONSENT TO AND ACCEPTANCE OF ANY ASSIGNMENT
OR REVIEW OF THE AFFAIRS OF BORROWER OR ANY AFFILIATE THEREOF, SHALL BE DEEMED
TO CONSTITUTE ANY REPRESENTATION OR WARRANTY BY ANY AGENT-RELATED PERSON TO ANY
LENDER AS TO ANY MATTER, INCLUDING WHETHER AGENT-RELATED PERSONS HAVE DISCLOSED
MATERIAL INFORMATION IN THEIR POSSESSION.  EACH LENDER REPRESENTS TO THE
ADMINISTRATIVE AGENT THAT IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON ANY
AGENT-RELATED PERSON AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS
DEEMED APPROPRIATE, MADE ITS OWN APPRAISAL OF AND INVESTIGATION INTO THE
BUSINESS, PROSPECTS, OPERATIONS, PROPERTY, FINANCIAL AND OTHER CONDITION AND
CREDITWORTHINESS OF THE BORROWER AND ITS SUBSIDIARIES, AND ALL APPLICABLE BANK
OR OTHER REGULATORY LAWS RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY, AND
MADE ITS OWN DECISION TO ENTER INTO THIS AGREEMENT AND TO EXTEND CREDIT TO THE
BORROWER HEREUNDER.  EACH LENDER ALSO REPRESENTS THAT IT WILL, INDEPENDENTLY AND
WITHOUT RELIANCE UPON ANY AGENT-RELATED PERSON AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN
CREDIT ANALYSIS, APPRAISALS AND DECISIONS IN TAKING OR NOT TAKING ACTION UNDER
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND TO MAKE SUCH INVESTIGATIONS AS
IT DEEMS NECESSARY TO INFORM ITSELF AS TO THE BUSINESS, PROSPECTS, OPERATIONS,
PROPERTY, FINANCIAL AND OTHER CONDITION AND CREDITWORTHINESS OF THE BORROWER. 
EXCEPT FOR NOTICES, REPORTS AND OTHER DOCUMENTS EXPRESSLY REQUIRED TO BE
FURNISHED TO THE LENDERS BY THE ADMINISTRATIVE AGENT HEREIN, THE ADMINISTRATIVE
AGENT SHALL NOT HAVE ANY DUTY OR RESPONSIBILITY TO PROVIDE ANY LENDER WITH ANY
CREDIT OR OTHER INFORMATION CONCERNING THE BUSINESS, PROSPECTS, OPERATIONS,
PROPERTY, FINANCIAL AND OTHER CONDITION OR CREDITWORTHINESS OF ANY OF THE
BORROWER OR ANY OF ITS AFFILIATES WHICH MAY COME INTO THE POSSESSION OF ANY
AGENT-RELATED PERSON.

 


9.07                        INDEMNIFICATION OF ADMINISTRATIVE AGENT.  WHETHER OR
NOT THE TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED, THE LENDERS SHALL
INDEMNIFY UPON DEMAND EACH AGENT-RELATED PERSON (TO THE EXTENT NOT REIMBURSED BY
OR ON BEHALF OF BORROWER AND WITHOUT LIMITING THE OBLIGATION OF BORROWER TO DO
SO), PRO RATA, AND HOLD HARMLESS EACH AGENT-RELATED PERSON FROM AND AGAINST ANY
AND ALL INDEMNIFIED LIABILITIES INCURRED BY IT; PROVIDED, HOWEVER, THAT (A) NO
LENDER SHALL BE LIABLE FOR THE PAYMENT TO ANY AGENT-RELATED PERSON OF ANY
PORTION OF SUCH INDEMNIFIED LIABILITIES TO THE EXTENT DETERMINED IN A FINAL,
NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH AGENT-RELATED PERSON’S OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AND
(B) NO LENDER SHALL BE LIABLE FOR THE PAYMENT OF ANY PORTION OF AN INDEMNIFIED
LIABILITY PURSUANT TO THIS SECTION UNLESS SUCH INDEMNIFIED LIABILITY WAS
INCURRED BY THE ADMINISTRATIVE AGENT IN ITS CAPACITY AS SUCH OR BY ANOTHER
AGENT-RELATED PERSON ACTING FOR THE ADMINISTRATIVE AGENT IN SUCH CAPACITY;
PROVIDED, HOWEVER, THAT NO ACTION TAKEN IN ACCORDANCE WITH THE DIRECTIONS OF THE
REQUIRED LENDERS SHALL BE DEEMED TO CONSTITUTE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT FOR PURPOSES OF THIS SECTION.  WITHOUT LIMITATION OF THE FOREGOING,
EACH LENDER SHALL REIMBURSE THE ADMINISTRATIVE AGENT UPON DEMAND FOR ITS RATABLE
SHARE OF ANY COSTS OR OUT-OF-POCKET EXPENSES (INCLUDING ATTORNEY COSTS) INCURRED
BY THE


 

39

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY,
ADMINISTRATION, MODIFICATION, AMENDMENT OR ENFORCEMENT (WHETHER THROUGH
NEGOTIATIONS, LEGAL PROCEEDINGS OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF
RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR
ANY DOCUMENT CONTEMPLATED BY OR REFERRED TO HEREIN, TO THE EXTENT THAT THE
ADMINISTRATIVE AGENT IS NOT REIMBURSED FOR SUCH EXPENSES BY OR ON BEHALF OF THE
BORROWER.  THE UNDERTAKING IN THIS SECTION SHALL SURVIVE TERMINATION OF THE
AGGREGATE COMMITMENTS, THE PAYMENT OF ALL OBLIGATIONS AND THE RESIGNATION OF THE
ADMINISTRATIVE AGENT.

 


9.08                        ADMINISTRATIVE AGENT IN ITS INDIVIDUAL CAPACITY. 
BANK OF AMERICA AND ITS AFFILIATES MAY MAKE LOANS TO, ISSUE LETTERS OF CREDIT
FOR THE ACCOUNT OF, ACCEPT DEPOSITS FROM, ACQUIRE EQUITY INTERESTS IN AND
GENERALLY ENGAGE IN ANY KIND OF BANKING, TRUST, FINANCIAL ADVISORY, UNDERWRITING
OR OTHER BUSINESS WITH THE BORROWER AND ITS AFFILIATES AS THOUGH BANK OF AMERICA
WERE NOT THE ADMINISTRATIVE AGENT OR THE L/C ISSUER HEREUNDER AND WITHOUT NOTICE
TO OR CONSENT OF THE LENDERS.  THE LENDERS ACKNOWLEDGE THAT, PURSUANT TO SUCH
ACTIVITIES, BANK OF AMERICA OR ITS AFFILIATES MAY RECEIVE INFORMATION REGARDING
BORROWER OR ITS AFFILIATES (INCLUDING INFORMATION THAT MAY BE SUBJECT TO
CONFIDENTIALITY OBLIGATIONS IN FAVOR OF BORROWER OR SUCH AFFILIATE) AND
ACKNOWLEDGE THAT THE ADMINISTRATIVE AGENT SHALL BE UNDER NO OBLIGATION TO
PROVIDE SUCH INFORMATION TO THEM.  WITH RESPECT TO ITS CREDIT EXTENSIONS, BANK
OF AMERICA SHALL HAVE THE SAME RIGHTS AND POWERS UNDER THIS AGREEMENT AS ANY
OTHER LENDER AND MAY EXERCISE SUCH RIGHTS AND POWERS AS THOUGH IT WERE NOT THE
ADMINISTRATIVE AGENT, AND THE TERMS “LENDER” AND “LENDERS” INCLUDE BANK OF
AMERICA IN ITS INDIVIDUAL CAPACITY.

 


9.09                        SUCCESSOR ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE
AGENT MAY RESIGN AS ADMINISTRATIVE AGENT UPON 30 DAYS’ NOTICE TO THE LENDERS;
PROVIDED THAT ANY SUCH RESIGNATION BY BANK OF AMERICA SHALL ALSO CONSTITUTE ITS
RESIGNATION AS L/C ISSUER.  IF THE ADMINISTRATIVE AGENT RESIGNS UNDER THIS
AGREEMENT, THE REQUIRED LENDERS SHALL APPOINT FROM AMONG THE LENDERS A SUCCESSOR
ADMINISTRATIVE AGENT FOR THE LENDERS, WHICH SUCCESSOR ADMINISTRATIVE AGENT SHALL
BE CONSENTED TO BY THE BORROWER AT ALL TIMES OTHER THAN DURING THE EXISTENCE OF
AN EVENT OF DEFAULT (WHICH CONSENT OF THE BORROWER SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED).  IF NO SUCCESSOR ADMINISTRATIVE AGENT IS APPOINTED PRIOR
TO THE EFFECTIVE DATE OF THE RESIGNATION OF THE ADMINISTRATIVE AGENT, THE
ADMINISTRATIVE AGENT MAY APPOINT, AFTER CONSULTING WITH THE LENDERS AND THE
BORROWER, A SUCCESSOR ADMINISTRATIVE AGENT FROM AMONG THE LENDERS.  UPON THE
ACCEPTANCE OF ITS APPOINTMENT AS SUCCESSOR ADMINISTRATIVE AGENT HEREUNDER,
(A) THE PERSON ACTING AS SUCH SUCCESSOR ADMINISTRATIVE AGENT SHALL SUCCEED TO
ALL THE RIGHTS, POWERS AND DUTIES OF THE RETIRING ADMINISTRATIVE AGENT AND L/C
ISSUER (B) THE TERM “ADMINISTRATIVE AGENT,” SHALL MEAN SUCH SUCCESSOR
ADMINISTRATIVE AGENT, (C) THE TERM “L/C ISSUER” SHALL MEAN, WITH RESPECT TO BANK
OF AMERICA, SUCH SUCCESSOR LETTER OF CREDIT ISSUER, (D) THE RETIRING
ADMINISTRATIVE AGENT’S APPOINTMENT, POWERS AND DUTIES AS ADMINISTRATIVE AGENT
SHALL BE TERMINATED, AND (E) THE RETIRING L/C ISSUER’S RIGHTS, POWERS AND DUTIES
AS SUCH SHALL BE TERMINATED (SUBJECT TO SECTION 10.07(H)), WITHOUT ANY OTHER OR
FURTHER ACT OR DEED ON THE PART OF SUCH RETIRING L/C ISSUER OR ANY OTHER LENDER,
OTHER THAN THE OBLIGATION OF THE SUCCESSOR L/C ISSUER TO ISSUE LETTERS OF CREDIT
IN SUBSTITUTION FOR THE LETTERS OF CREDIT, IF ANY, OUTSTANDING AT THE TIME OF
SUCH SUCCESSION OR TO MAKE OTHER ARRANGEMENTS SATISFACTORY TO THE RETIRING L/C
ISSUER TO EFFECTIVELY ASSUME THE OBLIGATIONS OF THE RETIRING L/C ISSUER WITH
RESPECT TO SUCH LETTERS OF CREDIT.  AFTER ANY RETIRING ADMINISTRATIVE AGENT’S
RESIGNATION HEREUNDER AS ADMINISTRATIVE AGENT, THE PROVISIONS OF THIS ARTICLE IX
AND SECTIONS 10.04 AND 10.05 SHALL INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN
OR OMITTED TO BE TAKEN BY IT WHILE IT WAS ADMINISTRATIVE AGENT UNDER THIS
AGREEMENT.  IF NO


 

40

--------------------------------------------------------------------------------


 


SUCCESSOR ADMINISTRATIVE AGENT HAS ACCEPTED APPOINTMENT AS ADMINISTRATIVE AGENT
BY THE DATE WHICH IS 30 DAYS FOLLOWING A RETIRING ADMINISTRATIVE AGENT’S NOTICE
OF RESIGNATION, THE RETIRING ADMINISTRATIVE AGENT’S RESIGNATION SHALL
NEVERTHELESS THEREUPON BECOME EFFECTIVE AND THE LENDERS SHALL PERFORM ALL OF THE
DUTIES OF THE ADMINISTRATIVE AGENT HEREUNDER UNTIL SUCH TIME, IF ANY, AS THE
REQUIRED LENDERS APPOINT A SUCCESSOR AGENT AS PROVIDED FOR ABOVE.

 


9.10                        ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM.  IN
CASE OF THE PENDENCY OF ANY RECEIVERSHIP, INSOLVENCY, LIQUIDATION, BANKRUPTCY,
REORGANIZATION, ARRANGEMENT, ADJUSTMENT, COMPOSITION OR OTHER JUDICIAL
PROCEEDING RELATIVE TO BORROWER, THE ADMINISTRATIVE AGENT (IRRESPECTIVE OF
WHETHER THE PRINCIPAL OF ANY L/C OBLIGATION SHALL THEN BE DUE AND PAYABLE AS
HEREIN EXPRESSED OR BY DECLARATION OR OTHERWISE AND IRRESPECTIVE OF WHETHER THE
ADMINISTRATIVE AGENT SHALL HAVE MADE ANY DEMAND ON THE BORROWER) SHALL BE
ENTITLED AND EMPOWERED, BY INTERVENTION IN SUCH PROCEEDING OR OTHERWISE

 

(a)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the L/C
Obligations and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.01(h) and
(i), 2.04, and 10.04) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.04 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 


9.11                        COLLATERAL MATTERS.


 

(a)                                  The Administrative Agent is authorized on
behalf of all the Lenders, without the necessity of any notice to or further
consent from the Lenders, from time to time to take any action with respect to
any Collateral or the Collateral Documents which may be necessary to perfect and
maintain the perfection of the security interest in and Liens upon the
Collateral granted pursuant to the Collateral Documents.

 

41

--------------------------------------------------------------------------------


 

(b)                                 The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any Lien
granted to or held by the Administrative Agent upon any Collateral (i) upon
termination of the Commitments and the payment in full of all Obligations
(excluding indemnities not then owed but including any L/C Obligations, whether
or not then payable) payable under this Agreement and under any other Loan
Document, (ii) as permitted under Section 2.02 or otherwise expressly permitted
under this Agreement, or (iii) if approved, authorized or ratified in writing by
the Lenders.

 


9.12                        OTHER AGENTS; ARRANGERS AND MANAGERS.  NONE OF THE
LENDERS OR OTHER PERSONS IDENTIFIED ON THE FACING PAGE OR SIGNATURE PAGES OF
THIS AGREEMENT AS A “SYNDICATION AGENT,” “DOCUMENTATION AGENT,” “CO-AGENT,”
“BOOK MANAGER,” “LEAD MANAGER,” “ARRANGER,” “LEAD ARRANGER” OR “CO-ARRANGER”
SHALL HAVE ANY RIGHT, POWER, OBLIGATION, LIABILITY, RESPONSIBILITY OR DUTY UNDER
THIS AGREEMENT OTHER THAN, IN THE CASE OF SUCH LENDERS, THOSE APPLICABLE TO ALL
LENDERS AS SUCH.  WITHOUT LIMITING THE FOREGOING, NONE OF THE LENDERS OR OTHER
PERSONS SO IDENTIFIED SHALL HAVE OR BE DEEMED TO HAVE ANY FIDUCIARY RELATIONSHIP
WITH ANY LENDER.  EACH LENDER ACKNOWLEDGES THAT IT HAS NOT RELIED, AND WILL NOT
RELY, ON ANY OF THE LENDERS OR OTHER PERSONS SO IDENTIFIED IN DECIDING TO ENTER
INTO THIS AGREEMENT OR IN TAKING OR NOT TAKING ACTION HEREUNDER.

 


ARTICLE X.
MISCELLANEOUS


 


10.01                 AMENDMENTS, ETC.  NO AMENDMENT OR WAIVER OF ANY PROVISION
OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND NO CONSENT TO ANY DEPARTURE BY
THE BORROWER THEREFROM, SHALL BE EFFECTIVE UNLESS IN WRITING SIGNED BY THE
REQUIRED LENDERS AND THE BORROWER, AND ACKNOWLEDGED BY THE ADMINISTRATIVE AGENT,
AND EACH SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE
AND FOR THE SPECIFIC PURPOSE FOR WHICH GIVEN; PROVIDED, HOWEVER, THAT NO SUCH
AMENDMENT, WAIVER OR CONSENT SHALL:

 

(a)                                  extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

(b)                                 postpone any date fixed by this Agreement or
any other Loan Document for any payment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

 

(c)                                  reduce the principal of, or the rate of
interest specified herein on, any L/C Borrowing, or (subject to clause (iii) of
the proviso to this Section 10.01) any fees or other amounts payable hereunder
or under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate;

 

(d)                                 change Section 2.08 or Section 8.03 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender; or

 

42

--------------------------------------------------------------------------------


 

(d)                                 release the Liens upon any material portion
of the Collateral (other than the releases authorized under Section 2.02 or
Section 9.11(b)); or

 

(e)                                  change any provision of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders or Required
Lenders required above, affect the rights or duties of the L/C Issuer under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders or
Required Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iii) the
Agent/Arranger Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto.  Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender.

 


10.02                 NOTICES AND OTHER COMMUNICATIONS; FACSIMILE COPIES.


 

(a)                                  General.  Unless otherwise expressly
provided herein, all notices and other communications provided for hereunder
shall be in writing (including by facsimile transmission).  All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or (subject to subsection (c) below) electronic mail address, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(i)                                     if to the Borrower, the Administrative
Agent or the L/C Issuer, to the address, facsimile number, electronic mail
address or telephone number specified for such Person on Schedule 10.02 or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties;
and

 

(ii)                                  if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in
Schedule 10.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the Borrower, the Administrative Agent and the L/C Issuer.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by (x) telephone or (y) by email confirmation of
receipt sent by the relevant party receiving the facsimile to the party sending
the facsimile; and

 

43

--------------------------------------------------------------------------------


 

(D) if delivered by electronic mail (which form of delivery is subject to the
provisions of subsection (c) below), when delivered; provided, however, that
notices and other communications to the Administrative Agent and the L/C Issuer
pursuant to Article II shall not be effective until actually received by such
Person.  In no event shall a voicemail message be effective as a notice,
communication or confirmation hereunder.

 

(b)                                 Effectiveness of Facsimile Documents and
Signatures.  Loan Documents may be transmitted and/or signed by facsimile.  The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually-signed originals and shall be
binding on Borrower, the Administrative Agent and the Lenders.  The
Administrative Agent may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.

 

(c)                                  Limited Use of Electronic Mail.  Electronic
mail and Internet and intranet websites may be used only to distribute routine
communications, such as financial statements and other information as provided
in Sections 2.02, 6.01 and 6.02, and to distribute Loan Documents for execution
by the parties thereto, and may not be used for any other purpose, except as
agreed in writing by the Borrower and the Administrative Agent.

 

(d)                                 Reliance by Administrative Agent and
Lenders.  The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices purportedly given by a Responsible Officer of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Borrower shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by a Responsible Officer of the Borrower, except to the extent
that such losses, costs, expenses or liabilities are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Person.  All telephonic
notices to and other communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 


10.03                 NO WAIVER; CUMULATIVE REMEDIES.  NO FAILURE BY ANY LENDER
OR THE ADMINISTRATIVE AGENT TO EXERCISE, AND NO DELAY BY ANY SUCH PERSON IN
EXERCISING, ANY RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER SHALL OPERATE AS A
WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, REMEDY,
POWER OR PRIVILEGE HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR
THE EXERCISE OF ANY OTHER RIGHT, REMEDY, POWER OR PRIVILEGE.  THE RIGHTS,
REMEDIES, POWERS AND PRIVILEGES HEREIN PROVIDED ARE CUMULATIVE AND NOT EXCLUSIVE
OF ANY RIGHTS, REMEDIES, POWERS AND PRIVILEGES PROVIDED BY LAW.

 


10.04                 ATTORNEY COSTS, EXPENSES AND TAXES.  THE BORROWER AGREES
(A) TO PAY OR REIMBURSE THE ADMINISTRATIVE AGENT FOR ALL REASONABLE COSTS AND
EXPENSES INCURRED IN CONNECTION WITH THE DEVELOPMENT, PREPARATION, NEGOTIATION
AND EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY AMENDMENT,
WAIVER, CONSENT OR OTHER MODIFICATION OF THE PROVISIONS HEREOF AND THEREOF
(WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY ARE


 

44

--------------------------------------------------------------------------------


 


CONSUMMATED), AND THE CONSUMMATION AND ADMINISTRATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY, INCLUDING ALL REASONABLE ATTORNEY COSTS, AND
(B) TO PAY OR REIMBURSE THE ADMINISTRATIVE AGENT AND EACH LENDER FOR ALL COSTS
AND EXPENSES INCURRED IN CONNECTION WITH THE ENFORCEMENT, ATTEMPTED ENFORCEMENT,
OR PRESERVATION OF ANY RIGHTS OR REMEDIES UNDER THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS (INCLUDING ALL SUCH COSTS AND EXPENSES INCURRED DURING ANY “WORKOUT”
OR RESTRUCTURING IN RESPECT OF THE OBLIGATIONS AND DURING ANY LEGAL PROCEEDING,
INCLUDING ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW), INCLUDING ALL ATTORNEY
COSTS.  THE FOREGOING COSTS AND EXPENSES SHALL INCLUDE ALL SEARCH, FILING,
RECORDING, TITLE INSURANCE AND APPRAISAL CHARGES AND FEES AND TAXES RELATED
THERETO, AND OTHER OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT
AND THE COST OF INDEPENDENT PUBLIC ACCOUNTANTS AND OTHER OUTSIDE EXPERTS
RETAINED BY THE ADMINISTRATIVE AGENT OR ANY LENDER.  ALL AMOUNTS DUE UNDER THIS
SECTION 10.04 SHALL BE PAYABLE WITHIN TEN BUSINESS DAYS AFTER DEMAND THEREFOR. 
THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE TERMINATION OF THE AGGREGATE
COMMITMENTS AND REPAYMENT OF ALL OTHER OBLIGATIONS.

 


10.05                 INDEMNIFICATION BY THE BORROWER.  WHETHER OR NOT THE
TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED, THE BORROWER SHALL INDEMNIFY
AND HOLD HARMLESS EACH AGENT-RELATED PERSON, EACH LENDER AND THEIR RESPECTIVE
AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, COUNSEL, AGENTS AND
ATTORNEYS-IN-FACT (COLLECTIVELY THE “INDEMNITEES”) FROM AND AGAINST ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, CLAIMS, DEMANDS, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES AND DISBURSEMENTS (INCLUDING REASONABLE
ATTORNEY COSTS) OF ANY KIND OR NATURE WHATSOEVER WHICH MAY AT ANY TIME BE
IMPOSED ON, INCURRED BY OR ASSERTED AGAINST ANY SUCH INDEMNITEE IN ANY WAY
RELATING TO OR ARISING OUT OF OR IN CONNECTION WITH (A) THE EXECUTION, DELIVERY,
ENFORCEMENT, PERFORMANCE OR ADMINISTRATION OF ANY LOAN DOCUMENT OR ANY OTHER
AGREEMENT, LETTER OR INSTRUMENT DELIVERED IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED THEREBY OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
THEREBY, (B) ANY OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE PROCEEDS
THEREFROM (INCLUDING ANY REFUSAL BY THE L/C ISSUER TO HONOR A DEMAND FOR PAYMENT
UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH
DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), OR (C)
ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY
PROPERTY CURRENTLY OR FORMERLY OWNED OR OPERATED BY THE BORROWER OR ANY
SUBSIDIARY OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR
ANY SUBSIDIARY, OR (D) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY (INCLUDING ANY INVESTIGATION OF, PREPARATION
FOR, OR DEFENSE OF ANY PENDING OR THREATENED CLAIM, INVESTIGATION, LITIGATION OR
PROCEEDING) AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO (ALL THE
FOREGOING, COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”), IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE NEGLIGENCE OF THE
INDEMNITEE; PROVIDED THAT THE BORROWER SHALL HAVE NO OBLIGATION HEREUNDER TO ANY
INDEMNITEE WITH RESPECT TO (I) INDEMNIFIED LIABILITIES THAT ARE DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE,
(II) ANY MATERIAL VIOLATION OF ANY BANKING LAW OR REGULATION BY SUCH INDEMNITEE,
(III) ANY LIABILITY AS BETWEEN OR AMONG ANY INDEMNITEE OR THEIR RESPECTIVE
SHAREHOLDERS AND CONTROLLING PERSONS, (IV) ANY DEFAULT HEREUNDER BY ANY PERSON
OTHER THAN THE BORROWER, OR (V) ANY TAXES OR OTHER TAXES, EXCEPT TO THE EXTENT
SUCH TAXES OR OTHER TAXES ARE INDEMNIFIED AGAINST BY OTHER PROVISIONS OF THIS
AGREEMENT.  NO INDEMNITEE SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE
BY OTHERS OF ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR
OTHER SIMILAR INFORMATION TRANSMISSION SYSTEMS IN


 

45

--------------------------------------------------------------------------------


 


CONNECTION WITH THIS AGREEMENT EXCEPT TO THE EXTENT SUCH DAMAGES ARE DETERMINED
BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE. 
ALL AMOUNTS DUE UNDER THIS SECTION 10.05 SHALL BE PAYABLE WITHIN TEN BUSINESS
DAYS AFTER DEMAND THEREFOR.  THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE
RESIGNATION OF THE ADMINISTRATIVE AGENT, THE REPLACEMENT OF ANY LENDER, THE
TERMINATION OF THE AGGREGATE COMMITMENTS AND THE REPAYMENT, SATISFACTION OR
DISCHARGE OF ALL THE OTHER OBLIGATIONS.

 


10.06                 PAYMENTS SET ASIDE.  TO THE EXTENT THAT ANY PAYMENT BY OR
ON BEHALF OF THE BORROWER IS MADE TO THE ADMINISTRATIVE AGENT OR ANY LENDER, OR
THE ADMINISTRATIVE AGENT OR ANY LENDER EXERCISES ITS RIGHT OF SET-OFF, AND SUCH
PAYMENT OR THE PROCEEDS OF SUCH SET-OFF OR ANY PART THEREOF IS SUBSEQUENTLY
INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE OR REQUIRED
(INCLUDING PURSUANT TO ANY SETTLEMENT ENTERED INTO BY THE ADMINISTRATIVE AGENT
OR SUCH LENDER IN ITS DISCRETION) TO BE REPAID TO A TRUSTEE, RECEIVER OR ANY
OTHER PARTY, IN CONNECTION WITH ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW OR
OTHERWISE, THEN (A) TO THE EXTENT OF SUCH RECOVERY, THE OBLIGATION OR PART
THEREOF ORIGINALLY INTENDED TO BE SATISFIED SHALL BE REVIVED AND CONTINUED IN
FULL FORCE AND EFFECT AS IF SUCH PAYMENT HAD NOT BEEN MADE OR SUCH SET-OFF HAD
NOT OCCURRED, AND (B) EACH LENDER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE
AGENT UPON DEMAND ITS APPLICABLE SHARE OF ANY AMOUNT SO RECOVERED FROM OR REPAID
BY THE ADMINISTRATIVE AGENT, PLUS INTEREST THEREON FROM THE DATE OF SUCH DEMAND
TO THE DATE SUCH PAYMENT IS MADE AT A RATE PER ANNUM EQUAL TO THE FEDERAL FUNDS
RATE FROM TIME TO TIME IN EFFECT.

 


10.07                 SUCCESSORS AND ASSIGNS.


 

(a)                                  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment (including for
purposes of this subsection (b), participations in L/C Obligations) at the time
owing to it); provided that (i) except in the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitment at the time owing
to it or in the case of an assignment to a Lender or an Affiliate of a Lender or
an Approved Fund (as defined in subsection (g) of this Section) with respect to
a Lender, the aggregate amount of the Commitment subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if

 

46

--------------------------------------------------------------------------------


 

“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Commitment assigned; (iii) any assignment of
a Commitment must be approved by the Administrative Agent and the L/C Issuer
unless the Person that is the proposed assignee is itself a Lender (whether or
not the proposed assignee would otherwise qualify as an Eligible Assignee); and
(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500.  Subject to acceptance and recording thereof by
the Administrative Agent pursuant to subsection (c) of this Section, from and
after the effective date specified in each Assignment and Assumption, the
Eligible Assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
3.01, 3.02, 10.04 and 10.05 with respect to facts and circumstances occurring
prior to the effective date of such assignment).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)                                  The Administrative Agent, acting solely for
this purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(d)                                 Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment (including such Lender’s
participations in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this

 

47

--------------------------------------------------------------------------------


 

Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant.  Subject to subsection (e)
of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits of Section 3.02 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section. 
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.08 as though it were a Lender.

 

(e)                                  A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.02 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 10.15 as though it were a Lender.

 

(f)                                    Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(g)                                 As used herein, the following terms have the
following meanings:

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and the L/C Issuers, and (ii) unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

(h)                                 Notwithstanding anything to the contrary
contained herein, if at any time, any L/C Issuer assigns all of its Commitment
pursuant to subsection (b) above, such L/C Issuer may, upon 30 days’ notice to
the Borrower and the Lenders, resign as an L/C Issuer.  In the event of any such
resignation by any L/C Issuer, the Borrower shall be entitled to appoint from
among the Lenders a successor L/C Issuer hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of such L/C Issuer.  Any L/C Issuer which

 

48

--------------------------------------------------------------------------------


 

resigns (whether in connection with assignment of all of its Commitments
pursuant to subsection (b) above or pursuant to Section 9.09 above) shall retain
all of its respective rights and obligations as an L/C Issuer hereunder with
respect to all outstanding Letters of Credit issued by it as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to fund participations in
Unreimbursed Amounts pursuant to Section 2.01(c)).

 


10.08                 CONFIDENTIALITY.  EACH OF THE ADMINISTRATIVE AGENT, THE
L/C ISSUERS AND THE LENDERS AGREES TO MAINTAIN THE CONFIDENTIALITY OF THE
INFORMATION (AS DEFINED BELOW), EXCEPT THAT INFORMATION MAY BE DISCLOSED (A) TO
ITS AND ITS AFFILIATES’ DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, INCLUDING
ACCOUNTANTS, LEGAL COUNSEL AND OTHER ADVISORS (IT BEING UNDERSTOOD THAT THE
PERSONS TO WHOM SUCH DISCLOSURE IS MADE WILL BE INFORMED OF THE CONFIDENTIAL
NATURE OF SUCH INFORMATION AND INSTRUCTED TO KEEP SUCH INFORMATION
CONFIDENTIAL), (B) TO THE EXTENT REQUESTED BY ANY REGULATORY AUTHORITY
(INCLUDING ANY SELF-REGULATORY AUTHORITY, SUCH AS THE NATIONAL ASSOCIATION OF
INSURANCE COMMISSIONERS), (C) TO THE EXTENT REQUIRED BY APPLICABLE LAWS OR
REGULATIONS OR BY ANY SUBPOENA OR SIMILAR LEGAL PROCESS, (D) TO ANY OTHER PARTY
HERETO, (E) IN CONNECTION WITH THE EXERCISE OF ANY REMEDIES HEREUNDER OR UNDER
ANY OTHER LOAN DOCUMENT OR ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE ENFORCEMENT OF RIGHTS HEREUNDER OR THEREUNDER,
(F) SUBJECT TO AN AGREEMENT CONTAINING PROVISIONS SUBSTANTIALLY THE SAME AS
THOSE OF THIS SECTION, TO ANY ASSIGNEE OF OR PARTICIPANT IN, OR ANY PROSPECTIVE
ASSIGNEE OF OR PARTICIPANT IN, ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS
AGREEMENT, (G) WITH THE PRIOR WRITTEN CONSENT OF THE BORROWER OR (H) TO THE
EXTENT SUCH INFORMATION (X) BECOMES PUBLICLY AVAILABLE OTHER THAN AS A RESULT OF
A BREACH OF THIS SECTION OR (Y) BECOMES AVAILABLE TO THE ADMINISTRATIVE AGENT,
L/C ISSUER, AS APPLICABLE, OR ANY LENDER ON A NONCONFIDENTIAL BASIS FROM A
SOURCE OTHER THAN THE BORROWER, PROVIDED THAT SUCH SOURCE IS NOT BOUND BY A
CONFIDENTIALITY AGREEMENT WITH THE BORROWER OR ANY OF ITS SUBSIDIARIES KNOWN TO
SUCH ADMINISTRATIVE AGENT, L/C ISSUER OR LENDER; (I) TO THE NATIONAL ASSOCIATION
OF INSURANCE COMMISSIONERS OR ANY OTHER SIMILAR ORGANIZATION OR ANY NATIONALLY
RECOGNIZED RATING AGENCY THAT REQUIRES ACCESS TO INFORMATION ABOUT A LENDER’S OR
ITS AFFILIATES’ INVESTMENT PORTFOLIO IN CONNECTION WITH RATINGS ISSUED WITH
RESPECT TO SUCH LENDER OR ITS AFFILIATES, OR (J) TO THE EXTENT SUCH PERSON IS AN
EXPORT CREDIT AGENCY AND IS REQUIRED TO DISCLOSE SUCH INFORMATION BY ITS
DISCLOSURE POLICY.  FOR PURPOSES OF THIS SECTION, “INFORMATION” MEANS ALL
INFORMATION RECEIVED FROM BORROWER OR ANY OF ITS SUBSIDIARIES RELATING TO
BORROWER, ITS SUBSIDIARIES OR ANY OF THEIR RESPECTIVE BUSINESSES, OTHER THAN ANY
SUCH INFORMATION THAT IS AVAILABLE TO THE ADMINISTRATIVE AGENT OR ANY LENDER ON
A NONCONFIDENTIAL BASIS PRIOR TO DISCLOSURE BY BORROWER, PROVIDED THAT, IN THE
CASE OF INFORMATION RECEIVED FROM BORROWER AFTER THE CLOSING DATE, SUCH
INFORMATION IS CLEARLY IDENTIFIED AT THE TIME OF DELIVERY AS CONFIDENTIAL.  ANY
PERSON REQUIRED TO MAINTAIN THE CONFIDENTIALITY OF INFORMATION AS PROVIDED IN
THIS SECTION SHALL BE CONSIDERED TO HAVE COMPLIED WITH ITS OBLIGATION TO DO SO
IF SUCH PERSON HAS EXERCISED THE SAME DEGREE OF CARE TO MAINTAIN THE
CONFIDENTIALITY OF SUCH INFORMATION AS SUCH PERSON WOULD ACCORD TO ITS OWN
CONFIDENTIAL INFORMATION.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
“INFORMATION” SHALL NOT INCLUDE, AND THE ADMINISTRATIVE AGENT AND EACH LENDER
MAY DISCLOSE WITHOUT LIMITATION OF ANY KIND, ANY INFORMATION WITH RESPECT TO THE
“TAX TREATMENT” AND “TAX STRUCTURE” (IN EACH CASE, WITHIN THE MEANING OF
TREASURY REGULATION SECTION 1.6011-4) OF THE TRANSACTIONS CONTEMPLATED HEREBY
AND ALL MATERIALS OF ANY KIND (INCLUDING OPINIONS OR OTHER TAX ANALYSES) THAT
ARE PROVIDED TO THE ADMINISTRATIVE AGENT OR SUCH LENDER RELATING TO SUCH TAX
TREATMENT AND TAX STRUCTURE; PROVIDED THAT WITH RESPECT TO ANY DOCUMENT OR
SIMILAR ITEM THAT IN EITHER CASE CONTAINS INFORMATION


 

49

--------------------------------------------------------------------------------


 


CONCERNING THE TAX TREATMENT OR TAX STRUCTURE OF THE TRANSACTION AS WELL AS
OTHER INFORMATION, THIS SENTENCE SHALL ONLY APPLY TO SUCH PORTIONS OF THE
DOCUMENT OR SIMILAR ITEM THAT RELATE TO THE TAX TREATMENT OR TAX STRUCTURE OF
THE LETTERS OF CREDIT AND TRANSACTIONS CONTEMPLATED HEREBY.

 


10.09                 SET-OFF.  IN ADDITION TO ANY RIGHTS AND REMEDIES OF THE
LENDERS PROVIDED BY LAW, UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY
EVENT OF DEFAULT, EACH LENDER IS AUTHORIZED AT ANY TIME AND FROM TIME TO TIME,
WITHOUT PRIOR NOTICE TO THE BORROWER, ANY SUCH NOTICE BEING WAIVED BY THE
BORROWER TO THE FULLEST EXTENT PERMITTED BY LAW, TO SET OFF AND APPLY ANY AND
ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL) AT ANY
TIME HELD BY, AND OTHER INDEBTEDNESS AT ANY TIME OWING BY, SUCH LENDER TO OR FOR
THE CREDIT OR THE ACCOUNT OF THE BORROWER AGAINST ANY AND ALL OBLIGATIONS OWING
TO SUCH LENDER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, NOW OR HEREAFTER
EXISTING, IRRESPECTIVE OF WHETHER OR NOT THE ADMINISTRATIVE AGENT OR SUCH LENDER
SHALL HAVE MADE DEMAND UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
ALTHOUGH SUCH OBLIGATIONS MAY BE CONTINGENT OR UNMATURED OR DENOMINATED IN A
CURRENCY DIFFERENT FROM THAT OF THE APPLICABLE DEPOSIT OR INDEBTEDNESS.  EACH
LENDER AGREES PROMPTLY TO NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT AFTER
ANY SUCH SET-OFF AND APPLICATION MADE BY SUCH LENDER; PROVIDED, HOWEVER, THAT
THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH SET-OFF
AND APPLICATION.

 


10.10                 INTEREST RATE LIMITATION.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN ANY LOAN DOCUMENT, THE INTEREST PAID OR AGREED TO BE PAID
UNDER THE LOAN DOCUMENTS SHALL NOT EXCEED THE MAXIMUM RATE OF NON-USURIOUS
INTEREST PERMITTED BY APPLICABLE LAW (THE “MAXIMUM RATE”).  IF THE
ADMINISTRATIVE AGENT OR ANY LENDER SHALL RECEIVE INTEREST IN AN AMOUNT THAT
EXCEEDS THE MAXIMUM RATE, THE EXCESS INTEREST SHALL BE APPLIED TO THE PRINCIPAL
OF ANY L/C BORROWINGS OR, IF IT EXCEEDS SUCH UNPAID PRINCIPAL, REFUNDED TO THE
BORROWER.  IN DETERMINING WHETHER THE INTEREST CONTRACTED FOR, CHARGED, OR
RECEIVED BY THE ADMINISTRATIVE AGENT OR A LENDER EXCEEDS THE MAXIMUM RATE, SUCH
PERSON MAY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, (A) CHARACTERIZE ANY
PAYMENT THAT IS NOT PRINCIPAL AS AN EXPENSE, FEE, OR PREMIUM RATHER THAN
INTEREST, (B) EXCLUDE VOLUNTARY PREPAYMENTS AND THE EFFECTS THEREOF, AND (C)
AMORTIZE, PRORATE, ALLOCATE, AND SPREAD IN EQUAL OR UNEQUAL PARTS THE TOTAL
AMOUNT OF INTEREST THROUGHOUT THE CONTEMPLATED TERM OF THE OBLIGATIONS
HEREUNDER.

 


10.11                 COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 


10.12                 INTEGRATION.  THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, COMPRISES THE COMPLETE AND INTEGRATED AGREEMENT OF THE PARTIES ON THE
SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDES ALL PRIOR AGREEMENTS, WRITTEN
OR ORAL, ON SUCH SUBJECT MATTER.  IN THE EVENT OF ANY CONFLICT BETWEEN THE
PROVISIONS OF THIS AGREEMENT AND THOSE OF ANY OTHER LOAN DOCUMENT, THE
PROVISIONS OF THIS AGREEMENT SHALL CONTROL; PROVIDED THAT THE INCLUSION OF
SUPPLEMENTAL RIGHTS OR REMEDIES IN FAVOR OF THE ADMINISTRATIVE AGENT OR THE
LENDERS IN ANY OTHER LOAN DOCUMENT SHALL NOT BE DEEMED A CONFLICT WITH THIS
AGREEMENT.  EACH LOAN DOCUMENT WAS DRAFTED WITH THE JOINT PARTICIPATION OF THE
RESPECTIVE PARTIES THERETO AND SHALL BE CONSTRUED NEITHER AGAINST NOR IN FAVOR
OF ANY PARTY, BUT RATHER IN ACCORDANCE WITH THE FAIR MEANING THEREOF.

 

50

--------------------------------------------------------------------------------


 


10.13                 SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  ALL
REPRESENTATIONS AND WARRANTIES MADE HEREUNDER AND IN ANY OTHER LOAN DOCUMENT OR
OTHER DOCUMENT DELIVERED PURSUANT HERETO OR THERETO OR IN CONNECTION HEREWITH OR
THEREWITH SHALL SURVIVE THE EXECUTION AND DELIVERY HEREOF AND THEREOF.  SUCH
REPRESENTATIONS AND WARRANTIES HAVE BEEN OR WILL BE RELIED UPON BY THE
ADMINISTRATIVE AGENT AND EACH LENDER, REGARDLESS OF ANY INVESTIGATION MADE BY
THE ADMINISTRATIVE AGENT OR ANY LENDER OR ON THEIR BEHALF AND NOTWITHSTANDING
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF
ANY DEFAULT AT THE TIME OF ANY CREDIT EXTENSION, AND SHALL CONTINUE IN FULL
FORCE AND EFFECT AS LONG AS ANY OBLIGATION HEREUNDER SHALL REMAIN UNPAID OR
UNSATISFIED OR ANY LETTER OF CREDIT SHALL REMAIN OUTSTANDING.

 


10.14                 SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS IS HELD TO BE ILLEGAL, INVALID OR UNENFORCEABLE, (A) THE
LEGALITY, VALIDITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL NOT BE AFFECTED OR IMPAIRED THEREBY
AND (B) THE PARTIES SHALL ENDEAVOR IN GOOD FAITH NEGOTIATIONS TO REPLACE THE
ILLEGAL, INVALID OR UNENFORCEABLE PROVISIONS WITH VALID PROVISIONS THE ECONOMIC
EFFECT OF WHICH COMES AS CLOSE AS POSSIBLE TO THAT OF THE ILLEGAL, INVALID OR
UNENFORCEABLE PROVISIONS.  THE INVALIDITY OF A PROVISION IN A PARTICULAR
JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY
OTHER JURISDICTION.

 


10.15                 TAX FORMS.  (A)  (I)  EACH LENDER THAT IS NOT A “UNITED
STATES PERSON” WITHIN THE MEANING OF SECTION 7701(A)(30) OF THE CODE (A “FOREIGN
LENDER”) SHALL DELIVER TO THE ADMINISTRATIVE AGENT, PRIOR TO RECEIPT OF ANY
PAYMENT SUBJECT TO WITHHOLDING UNDER THE CODE (OR UPON ACCEPTING AN ASSIGNMENT
OF AN INTEREST HEREIN), TWO DULY SIGNED COMPLETED COPIES OF EITHER IRS FORM
W-8BEN OR ANY SUCCESSOR THERETO (RELATING TO SUCH FOREIGN LENDER AND ENTITLING
IT TO AN EXEMPTION FROM, OR REDUCTION OF, WITHHOLDING TAX ON ALL PAYMENTS TO BE
MADE TO SUCH FOREIGN LENDER BY THE BORROWER PURSUANT TO THIS AGREEMENT) OR IRS
FORM W-8ECI OR ANY SUCCESSOR THERETO (RELATING TO ALL PAYMENTS TO BE MADE TO
SUCH FOREIGN LENDER BY THE BORROWER PURSUANT TO THIS AGREEMENT) OR SUCH OTHER
EVIDENCE SATISFACTORY TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT SUCH
FOREIGN LENDER IS ENTITLED TO AN EXEMPTION FROM, OR REDUCTION OF, U.S.
WITHHOLDING TAX, INCLUDING ANY EXEMPTION PURSUANT TO SECTION 881(C) OF THE
CODE.  THEREAFTER AND FROM TIME TO TIME, EACH SUCH FOREIGN LENDER SHALL (A)
PROMPTLY SUBMIT TO THE ADMINISTRATIVE AGENT SUCH ADDITIONAL DULY COMPLETED AND
SIGNED COPIES OF ONE OF SUCH FORMS (OR SUCH SUCCESSOR FORMS AS SHALL BE ADOPTED
FROM TIME TO TIME BY THE RELEVANT UNITED STATES TAXING AUTHORITIES) AS MAY THEN
BE AVAILABLE UNDER THEN CURRENT UNITED STATES LAWS AND REGULATIONS TO AVOID, OR
SUCH EVIDENCE AS IS SATISFACTORY TO THE BORROWER AND THE ADMINISTRATIVE AGENT OF
ANY AVAILABLE EXEMPTION FROM OR REDUCTION OF, UNITED STATES WITHHOLDING TAXES IN
RESPECT OF ALL PAYMENTS TO BE MADE TO SUCH FOREIGN LENDER BY THE BORROWER
PURSUANT TO THIS AGREEMENT, (B) PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT OF ANY
CHANGE IN CIRCUMSTANCES WHICH WOULD MODIFY OR RENDER INVALID ANY CLAIMED
EXEMPTION OR REDUCTION, AND (C) TAKE SUCH STEPS AS SHALL NOT BE MATERIALLY
DISADVANTAGEOUS TO IT, IN THE REASONABLE JUDGMENT OF SUCH LENDER, AND AS MAY BE
REASONABLY NECESSARY (INCLUDING THE RE-DESIGNATION OF ITS LENDING OFFICE) TO
AVOID ANY REQUIREMENT OF APPLICABLE LAWS THAT THE BORROWER MAKE ANY DEDUCTION OR
WITHHOLDING FOR TAXES FROM AMOUNTS PAYABLE TO SUCH FOREIGN LENDER.

 

(ii)                                  Each Foreign Lender, to the extent it does
not act or ceases to act for its own account with respect to any portion of any
sums paid or payable to such Lender under any of the Loan Documents (for
example, in the case of a typical participation by such Lender), shall

 

51

--------------------------------------------------------------------------------


 

deliver to the Administrative Agent on the date when such Foreign Lender ceases
to act for its own account with respect to any portion of any such sums paid or
payable, and at such other times as may be necessary in the determination of the
Administrative Agent (in the reasonable exercise of its discretion), (A) two
duly signed completed copies of the forms or statements required to be provided
by such Lender as set forth above, to establish the portion of any such sums
paid or payable with respect to which such Lender acts for its own account that
is not subject to U.S. withholding tax, and (B) two duly signed completed copies
of IRS Form W-8IMY (or any successor thereto), together with any information
such Lender chooses to transmit with such form, and any other certificate or
statement of exemption required under the Code, to establish that such Lender is
not acting for its own account with respect to a portion of any such sums
payable to such Lender.

 

(iii)                               The Borrower shall not be required to pay
any additional amount to any Foreign Lender under Section 3.01 (A) with respect
to any Taxes required to be deducted or withheld on the basis of the
information, certificates or statements of exemption such Lender transmits with
an IRS Form W-8IMY pursuant to this Section 10.15(a) or (B) if such Lender shall
have failed to satisfy the foregoing provisions of this Section 10.15(a);
provided that if such Lender shall have satisfied the requirement of this
Section 10.15(a) on the date such Lender became a Lender or ceased to act for
its own account with respect to any payment under any of the Loan Documents,
nothing in this Section 10.15(a) shall relieve the Borrower of its obligation to
pay any amounts pursuant to Section 3.01 in the event that, as a result of any
change in any applicable law, treaty or governmental rule, regulation or order,
or any change in the interpretation, administration or application thereof, such
Lender is no longer properly entitled to deliver forms, certificates or other
evidence at a subsequent date establishing the fact that such Lender or other
Person for the account of which such Lender receives any sums payable under any
of the Loan Documents is not subject to withholding or is subject to withholding
at a reduced rate.

 

(iv)                              The Administrative Agent may, without
reduction, withhold any Taxes required to be deducted and withheld from any
payment under any of the Loan Documents with respect to which the Borrower is
not required to pay additional amounts under this Section 10.15(a).

 

(b)                                 Upon the request of the Administrative
Agent, each Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Administrative Agent two
duly signed completed copies of IRS Form W-9.  If such Lender fails to deliver
such forms, then the Administrative Agent may withhold from any interest payment
to such Lender an amount equivalent to the applicable back-up withholding tax
imposed by the Code, without reduction.

 

(c)                                  If any Governmental Authority asserts that
the Administrative Agent did not properly withhold or backup withhold, as the
case may be, any tax or other amount from payments made to or for the account of
any Lender, such Lender shall indemnify the Administrative Agent therefor,
including all penalties and interest, any taxes imposed by any jurisdiction on
the amounts payable to the Administrative Agent under this Section, and costs
and expenses (including Attorney Costs) of the Administrative Agent.  The
obligation of the Lenders under this Section shall survive the termination of
the Aggregate Commitments, repayment of all other Obligations hereunder and the
resignation of the Administrative Agent.

 

52

--------------------------------------------------------------------------------


 


10.16                 REPLACEMENT OF LENDERS.  UNDER ANY CIRCUMSTANCES SET FORTH
HEREIN PROVIDING THAT THE BORROWER SHALL HAVE THE RIGHT TO REPLACE A LENDER AS A
PARTY TO THIS AGREEMENT, THE BORROWER MAY, UPON NOTICE TO SUCH LENDER AND THE
ADMINISTRATIVE AGENT, REPLACE SUCH LENDER BY CAUSING SUCH LENDER TO ASSIGN ITS
COMMITMENT (WITH THE ASSIGNMENT FEE TO BE PAID BY THE BORROWER IN SUCH INSTANCE)
PURSUANT TO SECTION 10.07(B) TO ONE OR MORE OTHER LENDERS OR ELIGIBLE ASSIGNEES
PROCURED BY THE BORROWER; PROVIDED, HOWEVER, THAT IF THE BORROWER ELECTS TO
EXERCISE SUCH RIGHT WITH RESPECT TO ANY LENDER PURSUANT TO SECTION 3.03(B), IT
SHALL BE OBLIGATED TO REPLACE ALL LENDERS THAT HAVE MADE SIMILAR REQUESTS FOR
COMPENSATION PURSUANT TO SECTION 3.01 OR 3.02 OUTSTANDING AT SUCH TIME.  THE
BORROWER SHALL PAY IN FULL ALL PRINCIPAL, INTEREST, FEES AND OTHER AMOUNTS OWING
TO SUCH LENDER THROUGH THE DATE OF REPLACEMENT AND (Y) RELEASE SUCH LENDER FROM
ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS.  ANY LENDER BEING REPLACED SHALL
EXECUTE AND DELIVER AN ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH LENDER’S
COMMITMENT AND PARTICIPATIONS IN L/C OBLIGATIONS.


 


10.17                 GOVERNING LAW.


 

(a)                                  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT
THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS.  THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.  THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.

 

53

--------------------------------------------------------------------------------


 


10.18                 WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

 


10.19                 TIME OF THE ESSENCE.  TIME IS OF THE ESSENCE OF THE LOAN
DOCUMENTS.


 

54

--------------------------------------------------------------------------------